                    2:19-mj-07149-EIL # 1                   Page 1 of 83                                                              E-FILED
AO 106 (Rev. 04/10) Application for a Search Warrant                                              Wednesday, 03 July, 2019 03:19:06 PM
                                                                                                         Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Central District of Illinois

              ln the Matter of the Search of
                                                                        )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
                                                                        )              Case No.
  2595 Peru Road, Decatur, Illinois, more particularly                  )
            described in Attachment A12.                                )
                                                                        )

                                             APPLICATIO N FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the fo11owing person or property (ident/fy the person or describe the
property to be searched and give its location):

  2595 Peru Road, Decatur, Illinois, more particularly described in Attachment A12.
located in the               Central              District of               Illinois              , there is now concealed (identify the
person or describe the property to be seized):
                                                                ----------

  SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               iJf evidence of a crime;
                 IE contraband, fruits of crime, or other items illegally possessed;
                 !s/ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. § 846                            Conspiracy to possess controlled substances with the intent to distribute.
        18 U.S.C. § 1956                           Money Laundering
                                                   See attached affidavit regarding additional offenses.
         The application is based on these facts:
        The attached affidavit of FBI Special Agent Mark Hill and affidavits submitted in support of search warrants
        authorized by th!s Court during this investigaiton including under nos. 18mj7139; 18mj7148; 18mj7165; 18mj7177;
        18mj7194; 19mj7003; 19mj7004; 19mj7028; 19mj7029; and 19mj7091, incorporated herein by reference.
          :Y1 Continued on the attached sheet
          0 Delayed notice of__ days (give exact ending date if more than 30 days: _ __                    ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the ~ttached sheet.
                                                                               s/Mark T. Hill

                                                                                                  Applicant's signature

                                                                            _______
                                                                                  FB_I_S~p_e_clal Agent Mark Hill
                                                                                                  Printed nnme nwl Ii/le
                                                                     s/Eric I. Long
Sworn to before me and signed in my presence.


Date:             07/03/2_01_9~ -
                                                                        -t                          Judge 's signature

City and state: Urbana, Illinois                                        ______
                                                                             E_R_IC_I._L_ONG, Magistrate_J_u_d~g_e_ _ ._ __
                           -           ---
                                                                                                  Printed name and title
               2:19-mj-07149-EIL # 1    Page 2 of 83



                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

          I, Mark T. Hill, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

          1.       I am a Special Agent with the Federal Bureau of Investigation (FBI), and

have been since March 2000. I am currently assigned to investigate complex criminal

enterprises, including Drug Trafficking Organizations (DTO). I have participated in

narcotics investigations involving the manufacture, transportation, and distribution of

controlled substances. These investigations have resulted in the seizure of controlled

substances and proceeds from the sale of controlled substances, as well as arrests and

convictions of drug traffickers. I am familiar with, and have utilized, normal methods of

investigation, including, but not limited to physical and electronic surveillance,

questioning of witnesses, the use of search and arrest warrants, the use of informants, the

use of pen registers, analysis of telephone records, and the utilization of undercover

agents.

       2.         I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41. The facts in this affidavit come from my personal

observations, my training and experience, and information obtained from other law

enforcement agents and witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.
           2:19-mj-07149-EIL # 1     Page 3 of 83



      3.       Based on the facts set forth in this affidavit, there is probable cause to

establish that fruits, evidence and instrumentalities of the offenses listed below are

located within the following places:

       A       10 Whippoorwill Drive; Decatur, Illinois. The premises located at 10

               Whippoorwill Drive in Decatur, lllinois, is more particularly described in

               Attachment A03.

      B.       506 N. Carolina Avenue; Decatur, Illinois. The premises located at 506 N.

               Carolina Avenue in Decatur, Illinois, is more particularly described in

               Attachment A04.

      C.       724 W. Division Street; Decatur, Illinois. The premises located at 724 W.

               Division Street in Decatur, Illinois, is more particularly described in

               Attachment A05.

      D.       1212 W. Lincoln Park Drive; Decatur, Illinois. The premises located at 1212

               W. Lincoln Park Drive in Decatur, Illinois, is more particularly described in

               Attachment A06.

      E.       Northwest Mini Storage - Unit F19; 2330 IL Hwy. 121; Decatur, Illinois.

               The premises of storage unit labeled and identified as Unit F19, located

              within the Northwest Mini Storage facility located at 2330 IL Highway 121

              in Decatur, Illinois, is more particularly described in Attachment A07.

      F.      Northwest Mini Storage - Unit A42; 2330 IL Hwy. 121; Decatur, Illinois.

              The premises of storage unit labeled and identified as Unit A42, located


                                             2
     2:19-mj-07149-EIL # 1     Page 4 of 83



         within the Northwest Mini Storage facility located at 2330 IL Highway 121

         in Decatur, Illinois, is more particularly described in Attachment A08.

G.       Capitol Storage - Unit 190; 2225     J. David Jones Parkway; Springfield,

         Illinois. The premises of storage unit labeled and identified as Unit 190,

         located within the Capitol Storage facility located at 2225 J. David Jones

         Parkway in Springfield, Illinois, is more particularly described in

         Attachment A09.

H.       Storage Masters West Main - Unit G7; 4710 W. Main Street; Decatur,

         Illinois. The premises of storage unit labeled and identified as Unit G7,

         located within the Storage Masters West Main facility located at 4710 W.

         Main Street in Decatur, Illinois, is more particularly described in

         Attachment AlO.

I.      3808 Eagle Claw Drive; Springfield, Illinois. The premises located at 3808

        Eagle Claw Drive in Springfield, Illinois, is more particularly described in

        Attachment All.

J.      2595 Peru Road; Decatur, Illinois. The premises located at 2595 Peru Road

        in Decatur, Illinois, is more particularly described in Attaclunent A12.

K.      Dark Gray 2014 Chrysler 300, Illinois license plate V926743. The vehicle

        described as a dark gray 2014 Chrysler 300 bearing Illinois license plate

        V926743 is more particularly described in Attachment A17.




                                       3
            2:19-mj-07149-EIL # 1     Page 5 of 83



       L.       Tan 2007 Cadillac Escalade, Illinois license plate BH72076. The vehicle

                described as a tan 2007 Cadillac Escalade bearing Illinois license plate

                BH72076 is more particularly described in Attachment A19.

       M.       80701'1 Street; Harristown, Illinois. The premises located at 8070 l5 1 Street,

                Harristown, Illinois, is more particularly described in Attachment A28.

       4.       Requested Action: I make this affidavit in support of an application for

search warrants for the properties, vehicles, and persons listed above, and the seizure

and search of the items specified in Attachment B, which items constitute

instrumentalities, fruits, and evidence of violations of Title 21, United States Code,

Section 84l(a)(l) (Possession with Intent to Distribute and Distribution of a Controlled

Substance); Title 21, United States Code, Section 843(b) (Unlawful Use of a

Communication Facility); Title 21, United States Code, Section 846 (Conspiracy to Possess

with Intent to Distribute and Distribution of a Controlled Substance); Title 21, United

States Code, Section 848 (Engaging in a Continuing Criminal Enterprise); Title 18, United

States Code, Section 1952 (Interstate and Foreign Travel or Transportation in Aid of

Racketeering Enterprises); and Title 18, United States Code, Section 1956 (Money

Laundering) (hereinafter referred to as "target offenses"). There is also probable cause to

believe that information and items described in Attachment B will constitute evidence of

this criminal violation, and will lead to the identification of additional individuals who

are engaged in the conunission of this offense.




                                               4
           2:19-mj-07149-EIL # 1     Page 6 of 83



        BACKGROUND REGARDING DRUG TRAFFICKING ACTIVITIES

      5.        Based on my training and experience in law enforcement as outlined above,

particularly in the investigation of drug trafficking organizations, I know that:

      a. Large scale drug traffickers keep quantities of controlled substances and or

            other drugs in their physical and or constructive possession in strategic

            locations to include but not limited to residences, maintained dwellings,

            garages, storage units, and vehicles available and ready for distribution;

      b. Large scale drug traffickers often purchase and or title significant assets in

           fictitious names, aliases, or the names of relatives and associates or business

            entities, in order to avoid law enforcement detection of these assets and

            attribution of the assets to the proceeds of unlawful activity. Despite the

            foregoing, drug traffickers actually own and exercise control and dominion

            over them;

      c. Large scale drug traffickers usually maintain large amounts of U.S. currency

            on hand and readily available in order to maintain and finance their unlawful

            activities;

      d. It is common for drug traffickers to maintain books, records, receipts, notes,

           ledgers, travel documents, receipts relating to the purchase of financial

           instruments and or transportation, ordering, sale and distribution of controlled

           substances. Such records are usually kept where the traffickers have ready

           access to them, and they are often kept for extended periods of time;


                                              5
  2:19-mj-07149-EIL # 1       Page 7 of 83



e. It is common for large scale traffickers to secrete contraband, proceeds from

   contraband sales and records of transactions in secure locations within their

   residences, businesses, and/ or locations over which they maintain dominion

   and control in order to have ready access to them and to conceal them from

   law enforcement authorities;

f. In order to accomplish this concealment, traffickers construct hidden "stash"

   places within locations where they maintain dominion and control. A number

   of publications are available to the general public that contain instructions on

   how and where to construct such stash places and such publications have been

   found in the residences of drug traffickers by law enforcement officers

   executing search warrants;

g. It is common for large scale drug traffickers to maintain evidence regarding

   their obtaining, secreting, transfer, concealment, and/ or expenditure of

   narcotics   proceeds,   including       currency,   financial   records,   financial

   instruments, jewelry and precious metals, books, records, invoices, receipts,

   records of real estate transactions, bank statements and related records,

   passbooks, safe-deposit box keys, money drafts, letters of credit, money orders,

   bank drafts, cashier's checks, bank checks, and money wrappers. These items

   are often maintained in traffickers' residences and other locations over which

   they exercise dominion and control, and they are often maintained for an

   extended period of time;

                                       6
  2:19-mj-07149-EIL # 1     Page 8 of 83



h. When drug traffickers amass significant proceeds from the sale and

   distribution of narcotics they often attempt to dissociate their assets from the

   source of their illegal activities through various money laundering activities.

   To accomplish these goals, drug traffickers use various means, including but

   not limited to domestic and international banks and their associated financial

   services, securities brokers, professional services from attorneys, accountants

   and financial consultants, casinos, real estate, shell corporations and business

   fronts and otherwise legitimate businesses which generate large quantities of

   currency;

i. Drug traffickers commonly maintain addresses or telephone numbers in books,

   papers, cellular telephone memory and/ or cellular telephone memory cards

   which reflect names, addresses, and or telephone numbers for associates and

   customers;

j. Drug traffickers often take or cause to be taken photographs and other visual

   depictions of themselves, their associates, their property, and their product,

   and typically keep and maintain these photographs for extended time periods

   in their residences and other locations where they exercise dominion and

   control;

k. Drug traffickers commonly have in their possession and at their residences and

   other locations where they exercise dominion and control firearms and

   ammunition, including but not limited to handguns, pistol revolvers,

                                    7
            2:19-mj-07149-EIL # 1     Page 9 of 83



             shotguns, machine guns and other weapons, as well as records or receipts

             relating to firearms and ammunition. These records are often kept for extended

             periods of time; and

       I. Large scale traffickers often use electronic devices, including computers,

             cellular telephones, electronic diaries, currency counting machines and cellular

             telephone answering machines to generate, transfer, count, record and or store

             information pertaining to the items described above and or to maintain contact

            with drug associates.

                       FACTS ESTABLISHING PROBABLE CAUSE

       6.       Federal Bureau of Investigation (FBI) Special Agent Mark Hill has been

involved in the investigation concerning the sale and delivery of cocaine and cannabis by

COURTNEY TYLER JOHNSON (hereinafter "JOHNSON") and members of his Drug

Trafficking Organization (JOHNSON DTO) for the more than twenty-four months.

Throughout the course of this investigation, agents have used a number of investigatory

tools to identify the members of the JOHNSON DTO, the means and methods used by

the JOHNSON OTO, the facilities maintained by the JOHNSON OTO to further their

drug trafficking activities, and the premises and vehicles used by the JOHNSON OTO to

promote and conceal those drug-trafficking activities.

      7.        In July 2016, the FBI initiated a joint-investigation with the Decatur Police

Department regarding the illegal drug trafficking activity of the JOHNSON OTO based

on source information that JOHNSON is a major drug source for the Decatur, Illinois


                                              8
           2:19-mj-07149-EIL # 1      Page 10 of 83



area. During the course of the investigation, I have learned about the membership and

operations of the JOHNSON DTO through discussions with confidential sources,

discussions with other law enforcement officers, and surveillance of JOHNSON DTO

members.

      8.      Throughout this investigation confidential source reporting has been

consistent in identifying JOHNSON as the main supplier of cocaine to the Macon County,

Illinois area. These sources have also admitted to purchasing both powder and crack

cocaine from JOHNSON's main distributors. All confidential sources state that

JOHNSON will not deal with any buyer direct.

                                      Target Subjects

      9.      The TARGET SUBJECTS associated with the JOHNSON Drug Trafficking

Organization (DTO) include:

      a. COURTNEY TYLER JOHNSON - identified Leader of the JOHNSON DTO.

           JOHNSON's primary residence has been identified as 25 N. Central Avenue

           #309, St. Louis (Clayton), Missouri. JOHNSON also stays at the residence

           occupied by his mother (JENNIFER FISHER) located at 3808 Eagle Claw Drive

           in Springfield, Illinois. JOHNSON has no known legitimate employment.

      b. GABRIELLE JOHNSON - JOHNSON' s sister who resides at 120 S. Center

           Street in Collinsville, Illinois. GABRIELLE is connected to several pieces of

           residential real estate in the Decatur, Illinois area. Pen-register h·ap and trace

           (PRTT) data from one of JOHNSON' s known cellular phone numbers shows


                                              9
 2:19-mj-07149-EIL # 1      Page 11 of 83



   more than 100 contacts with 217-520-5608, a cellular telephone utilized by

   GABRIELLE, since December 2018.

c. TIMOTHY EALEY - primary address of 10 Whippoorwill in Decatur, Illinois.

   EALEY has been identified as one of JOHNSON' s re-distributors of cocaine

   and cannabis in the Decatur, Illinois area. Two controlled purchases of cocaine

   from EALEY and EALEY' s son, DALTON DREW, have been made. PRTT data

   from one of JOHNSON' s known cellular phone numbers shows more than 150

   contacts with 217-520-4698, a cellular telephone utilized by EALEY, since

   December 2018.

d. MARQUEVIN SMITH - primary address of 724 W. Division Street in Decatur,

   Illinois. SMITH has been identified as one of JOHNSON' s main re-distributor

   of cocaine in the Decatur, Illinois area. Two controlled purchases of cocaine

  from SMITH have been made. PRTT data from one of JOHNSON' s known

  cellular phone numbers shows more than 60 contacts with 217-619-4442, a

  cellular telephone utilized by SMITH, since December 2018. PRTT data from

  JOHNSON's previously-used cellular telephone 217-622-8027 shows more

  than 450 contacts with 217-619-4442 (SMITH) between January 2018 and

  November 2018.

e. DEANDRI BURTON - primary address of 1212 Lincoln Park in Decatur,

  Illinois. BURTON has been identified as one of JOHNSON' s re-distributors of

  crack cocaine in the Decatur, Illinois area. BURTON has traveled with

                                    10
           2:19-mj-07149-EIL # 1      Page 12 of 83



            JOHNSON on several occasions. Nine controlled purchases of crack cocaine

            from BURTON have been made. PRTT data from one of JOHNSON' s known

            cellular phone numbers shows more than 200 contacts with 217-413-3409, a

            cellular telephone utilized by BURTON, since December 2018.

      f.    JENNIFER FISHER - JOHNSON' smother. Primary address of 3808 Eagle Claw

            Drive in Springfield, Illinois. JENNIFER FISHER was the passenger in a car

            driven by her husband and JOHNSON's stepfather, SHANNON FISHER,

            during a traffic stop in February 2018 in which law enforcement seized $23,500

            from the glove compartment of a vehicle she and SHANNON FISHER

            occupied.

      a. JACKIE CAMPBELL - primary address of 2595 Peru Road, Decatur, Illinois.

            Records for one of JOHNSON's known cellular phone numbers show 17

            contacts with CAMPBELL since March 1, 2019.

      g. KATHRYN KELSHEIMER - JOHNSON's grandmother. KELSHEIMER has

            rented vehicles at the Decatur, Illinois airport that JOHNSON has been seen

            driving. KELSHEIMER' s name has been used to rent storage units in Decatur

            and Springfield, Illinois. These storage units have been identified as facilities

            for JOHNSON to store illegal narcotics.

                        Use of Storage Facilities to Traffic Marijuana

      10.      Source reporting revealed that JOHNSON utilizes storage lockers to store

illegal narcotics. On February 20, 2017, JOHNSON was seen by law enforcement entering


                                              11
         2:19-mj-07149-EIL # 1       Page 13 of 83



the gated, storage facility known as Northwest Mini-Storage, located at 2330 Route 121,

NW, in Decatur, Illinois.

       11.   On February 21, 2017, documents relating to storage unit F19 ("Unit F19")

were obtained showing that particular unit is assigned to and rented by Kathryn

Kelsheimer, JOHNSON's grandmother. The storage unit assigned to Kelsheimer is

located in the same area within the Northwest Mini-Storage premises to where law

enforcement saw JOHNSON' s vehicle parked on February 20, 2017. Records indicate that

access into and out of the facility is monitored through an access code individual to each

renter. The access code assigned to Kelsheimer was used the same day and approximate

time that law enforcement saw JOHNSON enter the facility on February 20, 2017.

      12.     Northwest Mini-Storage records indicate that the access code assigned to

Kelsheimer was used for entry and exit twenty-four (24) times from August 19, 2016,

through December 24, 2016, twelve (12) times from January 6, 2017, through February 20,

2017, and thirteen (13) times between September 28, 2017, and November 9, 2017.

      13.    On March 2, 2017, a pole camera was installed in order to capture activity

outside of Unit F19 (see Attachment A07). Pole camera video showed JOHNSON at the

locker on each of the thirteen occasions between September 28, 2017, and November 9,

2017. The visits ranged in time from three minutes to fifteen minutes with multiple visits

on the same day on five occasions.

      14.    Pole camera video from February 5, 2018, through July 25, 2018, revealed

twenty (20) visits to Unit F19 by JOHNSON. On two occasions, May 5, 2018, and July 17,

                                           12
          2:19-mj-07149-EIL # 1      Page 14 of 83



2018, JOHNSON visited Unit F19 twice in the same day. On three occasions, March 12,

2018, at approximately 11:06 p.m., May 22, 2018, at approximately 2:29 a.m., and on July

17, 2018, at approximately 9:56 p.m., JOHNSON was observed opening up Unit F19 while

a large quad-cab pickup pulling a large trailer pulled up and stopped outside of Unit F19.

The visit on March 12, 2018, lasted about five minutes, the visit on May 22, 2018, lasted

about 4 minutes, and the visit on July 17, 2018, lasted less than two minutes.

        15.    Pole camera data on sixteen of the remaining seventeen visits between

February 5, 2018, and July 25, 2018, showed JOHNSON entering Unit F19, usually after

dark, and exiting carrying items such as boxes and what appeared to be trash bags. Visits

lasted one minute to twelve minutes. The one visit that JOHNSON did not enter Unit F19

was on February 5, 2018. JOHNSON had a lock removed from Unit F19 by an employee

of the storage facility.

        a. Use of Northwest Mini Storage Unit F19

        16.    On July 16, 2018, a District Court Judge in the Central District of Illinois

issued an order authorizing the monitoring and recording of visual, non-verbal conduct

and activities inside of F19 for a period of 30 days. After JOHNSON left Unit F19 on July

17, 2018, agents were able to install video surveillance equipment inside Unit F19. Below

is a summary of JOHNSON's visits to Unit F19, as recorded by pole camera outside of

Unit F19 and video surveillance inside Unit F19 between July 18, 2018 and August 14,

2018:




                                             13
2:19-mj-07149-EIL # 1    Page 15 of 83



    a. 7/18/2018
             1.   8:12 p.m. - JOHNSON arrives at Unit F19 driving a newer
                 white four-door vehicle. JOHNSON unlocked and entered
                 Unit Fl 9.
             11. 8:13 p.m. - JOHNSON carried out a box and placed the box in
                 the backseat of vehicle.
            m. 8:14 p.m. - JOHNSON closed door and locked Unit F19 and
                 leaves area in the vehicle.
            iv. Surveillance cameras inside Unit F19 showed JOHNSON
                 removing five (5) clear, sealed packages, suspected of holding
                 at least one-pound of cannabis, from a blue plastic bin and
                 wrapping the five packages in brown paper and placing all
                 five packages into a brown box.

    b. 7/25/2018
             i. 8:22 p.m. - JOHNSON arrived at Unit F19 in a white Chrysler
                300 followed by a dark colored Dodge Challenger driven by
                a female, possibly GABRIELLE JOHNSON. JOHNSON
                pulled out a blue plastic bin from inside Unit F19 and both
                JOHNSON and the female go through the bin. The female
                removed two items from the bin and placed those items into
                the trunk of the Dodge. JOHNSON removed a sack from
                inside Unit F19 and places the sack into the trunk of the
                Dodge.
            ii. 8:25 p.m. - both left the area after JOHNSON secures the door
                to Unit F19.

    c. 8/9/2018
             i. 9:32 p.m. - JOHNSON, wearing a white t-shirt and black
                sweat pants with a white stripe, walked up to Unit F19 as a
                large truck pulling an enclosed trailer pulled up to Unit F19
                and stops. JOHNSON opens the door to Unit F19 as the driver
                of the truck, a white male, exits the cab and walks toward the
                back of the trailer. JOHNSON also walks toward the back of
                the trailer. JOHNSON makes nine trips back and forth from
                the back of the trailer into Fl 9 each time placing one large
                brown box into F19 then returning to the back of the trailer
                empty handed. After placing the ninth box into Unit F19,
                JOHNSON remained in Unit F19.
            ii. 9:36 p.m. - white male gets back into the driver's seat of the
                truck. A white female is observed sitting in the front
                passenger seat of the truck. The truck and trailer pull away.
                                14
2:19-mj-07149-EIL # 1    Page 16 of 83



            m. 9:37 p.m. - JOHNSON exits Unit F19 then closes and locks the
                door to Unit F19. JOHNSON then reaches down to the ground
                and appears to grab an item off the ground with his left hand.
                JOHNSON then walks away. It appears that lights to a nearby
                vehicle turn on. The lights then fade away as if the vehicle is
                pu11.
                    ,mg away.
            1v. Surveillance cameras inside Unit F19 show JOHNSON
                opening a brown box by pealing back tape on top of the box.
                JOHNSON, using the light from a cellular telephone appears
                to be checking the contents of the box.

    d. 8/10/2018
             1. 8:32 p.m. - a white sedan, similar to JOHNSON's white
                Chrysler 300, drove by and parked out of camera view east of
                F19.
            ii. 8:33 p.m. - JOHNSON, wearing a white t-shirt and brown
                shorts, walked up to Unit F19, unlocked and opened the door
                to Unit F19 and stepped inside. A light was seen inside Unit
                F19.
           iii. 8:38 p.m. - JOHNSON exited Unit F19 carrying a large brown
                box and walked toward the area where the white sedan was
                seen driving toward.
           1v. 8:39 p.m. - JOHNSON walked back to Unit F19 empty
                handed, closes the door to F19 and locks it. JOHNSON then
                walked back toward where the white sedan was seen driving
                toward.
            v. Surveillance cameras inside Unit F19 showed JOHNSON
                placing five (5) clear, sealed packages, suspected of holding at
                least one-pound of cannabis, into a large clear bag. JOHNSON
                then places the clear bag into a brown box. JOHNSON is using
                the light from a cellular telephone. JOHNSON then exited
                Unit F19 and returned a short time later and closes the door.

    e. 8/14/2018
             i. 9:18 p.m. - JOHNSON, wearing a white t-shirt and shorts
                walked up to Unit F19 from the east rolling two bicycles.
                JOHNSON unlocked and opened F19 after laying the bicycles
                down near Unit F19. JOHNSON removed one brown box
                from inside Unit F19 and carried the box to the east of Unit
                F19 and returned to Unit F19 empty handed. JOHNSON does
                this five times removing five brown boxes, one at a time, from
                Unit F19.
                                 15
        2:19-mj-07149-EIL # 1     Page 17 of 83



                       ii. 9:20 p.m. - JOHNSON returned to Unit F19 after carrying out
                           the 5111 box. JOHNSON rolled one bicycle into Unit F19 and
                           stepped out. JOHNSON then carried the other bicycle and he
                           walked east away from Unit F19.
                      iii. 9:21 p.m. - JOHNSON returned to Unit F19 empty handed
                           and looks inside Unit F19 then walked east away from Unit
                           F19. JOHNSON returned to Unit F19 with an unknown item
                           is his left hand. JOHNSON stepped inside Unit F19 and bent
                           over as if he was placing the unknown item on the floor
                           against the wall just inside the door to Unit F19.
                      1v. 9:22 p.m. - JOHNSON stepped out of Unit F19, closed and
                           locked the door to Unit Fl 9 and walked away toward the east.
                       v. Surveillance cameras inside Unit F19 showed JOHNSON
                           removing five large brown boxes, one at a time, from Unit Fl 9
                           and carrying the boxes out then returning empty handed.
                           JOHNSON appeared to check the contents of the second box
                           he removed. JOHNSON used the light from a cellular
                           telephone he was holding when checking the contents.

      17.   On August 16, 2018, a Magistrate Judge in the Central District of Illinois

issued an order re-authorizing the monitoring and recording of visual, non-verbal

conduct and activities inside of Unit F19 for a period of 30 days. Below is a summary of

JOHNSON' s visits to Unit F19, as recorded by pole camera outside of Unit F19 and video

surveillance inside Unit F19 between August 17, 2018 and August 29, 2018:

            a. 8/17/2018
                       1. 8:37 p.m. - a dark-colored sedan pulled up to Unit F19 and
                         stopped. JOHNSON exited the front passenger seat and
                         walked to the rear of the vehicle leaving the passenger side
                         door open. JOHNSON opened the trunk then closed the trunk
                         quickly. JOHNSON then walked to Unit F19. It appears that
                         JOHNSON is holding something in his left hand. JOHNSON
                         unlocked and opened the door to Unit F19 and stepped
                         inside.
                      n. 8:38 p.m. - JOHNSON stepped out of Unit F19, closed the
                         door to Unit Fl 9 and returns to the front passenger seat of the
                         vehicle. The vehicle pulled away.

                                          16
2:19-mj-07149-EIL # 1    Page 18 of 83



             iii. Surveillance cameras inside Unit F19 showed JOHNSON
                  entering Unit F19 with an unknown item in his left hand.
                  JOHNSON then exited Unit Fl 9 empty handed and closed the
                  door.

    b. 8/19/2018
              1. 7:57 p.m. - JOHNSON arrived at Unit F19 in a white Chrysler
                 sedan. JOHNSON exited the driver's seat and left the driver's
                 door open. JOHNSON unlocked and opened the door to Unit
                 Fl 9 and stepped inside.
             ii. 7:58 p.m. - JOHNSON walked out of Unit F19 carrying what
                 appeared to be a bag with handles in his right hand.
                 JOHNSON opened the trunk to the white Chrysler and placed
                 the bag into the trunk. JOHNSON closed the trunk to the
                 Chrysler then walks back to Unit F19 and closed and locked
                 the door. JOHNSON got back into the driver's seat and pulled
                 away. No other occupants were seen in the vehicle.
            iii. Surveillance cameras inside Unit F19 showed JOHNSON
                 opening the door then stepping inside Unit F19. JOHNSON
                 leaned over as if he was picking up an item from the floor.
                 JOHNSON walked out of Unit F19 carrying a bag with
                 handles in his right hand. JOHNSON closed the door to Unit
                 F19.

   c. 8/22/2018
             1. 7:41 p.m. - JOHNSON arrived at Unit F19 in a white Chrysler
                300 displaying Illinois license plate 780405. JOHNSON exited
                the driver's seat and walked to Unit F19. JOHNSON unlocked
                and opened the door to Unit F19 and stepped inside.
            11. 7:42 p.m. - JOHNSON exited Unit F19 carrying a small bag in
                his left hand and walked to the back of the white Chrysler and
                opened the trunk then closed the trunk.
           iii. 7:43 p.m. - JOHNSON returned to Unit F19 empty handed,
                closed the door and locked Unit F19. JOHNSON returned to
                the driver's seat of the white Chrysler and pulled away.
           iv. Surveillance cameras inside Unit F19 showed JOHNSON
                opening the door and stepping inside Unit F19. JOHNSON
                leaned over as if he was picking up an item on the floor.
                JOHNSON then walked out of Unit F19 with what appeared
                to be a small plastic bag in his left hand. JOHNSON returned
                and closed the door to Unit F19.

                                 17
2:19-mj-07149-EIL # 1      Page 19 of 83



    d. 8/23/2018
              1. 9:22 p.m. - JOHNSON arrived at Unit F19 in a dark colored
                 sedan. JOHNSON exited the driver's seat and walked to Unit
                 F19. JOHNSON, wearing a white T-shirt, unlocks and opens
                 the door to F19 and steps inside.
             ii. 9:23 p.m. - JOHNSON stepped out of Unit F19, closed and
                 locked the door to Unit F19. JOHNSON entered the driver's
                 seat of the dark colored sedan and pulls away.
            iii. Surveillance cameras inside Unit F19 showed JOHNSON
                 opening the door then stepping inside Unit F19. JOHNSON
                 moved around some boxes and it appeared that JOHNSON
                 removed an item from one box and placed it into another.
                 JOHNSON exited Unit F19 and closed the door.

    e. 8/27/2018
              1. 8:18 p.m. - Large truck that appeared to be a Dodge quad cab
                 with four running lights on the roof pulling a black enclosed
                 trailer pulled up and stopped outside of Unit Fl 9. As the truck
                 came to a stop, JOHNSON came into view from the north
                 walking behind the trailer toward Unit F19.
             11. 8:19 p.m. - After the vehicle stopped, the driver, an older
                 white male, wearing jeans and a short sleeve button-down
                 shirt, exited the driver's seat and walked toward the rear of
                 the trailer as JOHNSON was opening the door to Unit F19.
                 When the driver's door to the vehicle opened the cab light
                 turned on showing a white male with dark-colored short hair,
                 some facial hair, wearing a black sleeveless shirt, sitting in the
                 front passenger seat. JOHNSON stepped inside Unit F19 then
                 exited and walked toward the rear of the trailer. JOHNSON
                 then returned to Unit F19 and went inside. JOHNSON
                 repeated the back and forth from inside Unit F19 to the rear
                 of the h·ailer eight (8) additional times for a total of nine times.
            111. 8:21 p.m. - The driver from truck appeared at the rear driver's
                 side corner of the trailer. The driver then walked north out of
                 view.
            1v. 8:22 p.m. - Driver returned to truck and opened the rear
                 driver's side passenger door. The cab light turned on still
                 showing the white male still sitting in front passenger seat.
                 JOHNSON was seen closing the door to Unit F19. The driver
                 closed door to truck and walked toward the rear of the trailer
                 and appeared to meet up with JOHNSON as both moved to
                 the north of Unit F19 out of view. Driver returned to truck,
                                   18
2:19-mj-07149-EIL # 1      Page 20 of 83



                entered driver's seat and pulled away. After the truck and
                trailer pu!Ied away the door to Unit F19 was closed and
                JOHNSON was no longer in sight.
             v. Surveillance cameras inside Unit F19 showed JOHNSON
                opening the door then stepping inside Unit F19. JOHNSON
                moved around a couple large boxes and stepped out of Unit
                Fl 9 walking toward the west. The passenger-side h·ailer
                wheels were seen just outside of Unit F19. JOHNSON made
                nine trips from outside of Unit F19 into Unit F19 placing a
                large brown box inside Unit F19 each time. JOHNSON exited
                Unit F19 empty handed and closed the door.

    f. 8/29/2018
              1.   7:30 p.m. - A white Chrysler 300 pulled up and stopped
                   outside of Unit F19. JOHNSON exited the driver's seat
                   wearing a white shirt and black pants with a white stripe on
                   the sides. As JOHNSON exited the driver's seat, the trunk on
                   the vehicle opened up. JOHNSON walked to Unit F19,
                   unlocked and opened the door. JOHNSON returned to the
                   trunk of the vehicle, leaned in, and removed several loose
                   items from the trunk and then walked into Unit F19.
             ii.   7:31 p.m. - JOHNSON exited Unit F19 empty handed and
                   returned to the trunk of the vehicle. JOHNSON removed
                   additional similar items that JOHNSON previously removed
                   and returned to Unit F19. JOHNSON walked out of Unit F19
                   and returned to the trunk empty handed. JOHNSON leaned
                   into the trunk a third time and removed more items and
                   walked into Unit F19. JOHNSON returned to the trunk empty
                   handed. JOHNSON leaned into the trunk a fourth time and
                   removed additional items and walked into Unit F19 (the items
                   carried into Unit F19 appeared to be clothing items).
            m.     7:32 p.m. - JOHNSON exited Unit F19 carrying a large brown
                   box and a large black trash bag and placed the bag into the
                   trunk of the vehicle. JOHNSON removed some additional
                   items from the trunk and walked into Unit F19.
            1v.    7:33 p.m. - JOHNSON exited Unit F19 empty handed.
                   JOHNSON closed and locked the door to Unit F19.
                   JOHNSON returned to the driver's seat of the Chrysler 300
                   and the vehicle pulled away.
            v.     Surveillance cameras inside Unit F19 showed the door to Unit
                   F19 opening. JOHNSON walked in and placed several loose
                   items that appeared to be miscellaneous clothing items into a
                                  19
        2:19-mj-07149-EIL # 1        Page 21 of 83



                            blue-colored plastic bin, then walked out of Unit F19.
                            JOHNSON did this two additional times. JOHNSON then
                            returned to Unit F19 and picked up a black trash bag, which
                            appeared to be empty, and opened the bag. JOHNSON
                            reached into a large brown box and tore open a black plastic
                            bag that was inside the brown box. JOHNSON removed five
                            (5) clear packs that contained what appeared to be a large
                            quantity of cannabis and placed each pack, one at a time, into
                            the empty black trash bag. JOHNSON exited with the black
                            plastic trash bag. JOHNSON entered Unit F19 empty handed
                            then walked out. The door to Unit Fl 9 closes.

       18.   On August 29, 2018, a magistrate judge in the Central District of Illinois

issued an search and seizure warrant for the location known as Storage Unit F19 located

within the Northwest Mini-Storage facility, located at 2330 Route 121 NW., Decatur,

Illinois, to search for evidence of violations of 21 U.S.C. 841(a)(1).

       19.   On August 29, 2018, at approximately 11:00 p.m., law enforcement officers

executed the search and seizure warrant at Storage Unit F19. The results of the search

revealed twelve (12) large brown boxes containing a combined total of approximately

one-hundred and sixty-one (161) vacuum-sealed clear packs containing what

investigators believe is at least 1-pound of cannabis in each pack. The cannabis was

packed in a zip-lock type clear bag then secured again in a vacuum-sealed bag. The

unopened boxes were sealed with clear packaging tape. Inside the sealed brown boxes

were thick black plastic trash-type bags that were secured with a zip-tie fastener. Inside

each black plastic bag were at least eighteen (18) clear, vacuum-sealed packs of cannabis.




                                             20
       2:19-mj-07149-EIL # 1      Page 22 of 83



      20.   Below is a summary of JOHNSON' s visits to Unit F19, as recorded by pole

camera outside of Unit F19 and video surveillance inside Unit F19 on August 30, 2018

and September 12, 2018:

            a. 8/30/2018
                      i. 7:07 p.m. - Dark-colored Dodge four-door vehicle, displaying
                         an Illinois license plate (partial - last four characters "3416")
                         parked outside of Unit F19. As JOHNSON exited the driver's
                         seat, the trunk of the vehicle opens. JOHNSON unlocked and
                         opened the door to Unit F19 and stepped inside Unit F19.
                     ii. 7:09 p.m. - JOHNSON exited Unit Fl 9 carrying a large brown
                         box and placed the box into the trunk of the vehicle.
                    m. 7:10 p.m. - JOHNSON returned to Unit F19 and exited
                         carrying a large black plastic bag in his left hand. JOHNSON
                         placed the bag into the trunk then closed the trunk and
                         returned to Unit F19.
                    1v. 7:11 p.m. - JOHNSON closed and locked the door to Unit F19,
                         returned to the driver's seat of the vehicle and the vehicle
                         pulled away.
                     v. Surveillance cameras inside Unit F19 showed the door to Unit
                         F19 opening. JOHNSON entered Unit F19 and looked into
                         several of the open brown boxes and removed approximately
                         nine (9) clear packs from the open boxes and placed those nine
                         packs into another open box on top of a black plastic bag
                         inside of that box. JOHNSON then closed the flaps to the box
                         and appeared to place the clear tape already attached to the
                         box over the top to secure the flaps. JOHNSON then carried
                         the box out of Unit F19. JOHNSON returned to Unit Fl 9 and
                         pulled down a large brown box from a stack of three brown
                         boxes. JOHNSON opened the box and tore open the black
                         plastic bag inside the box. JOHNSON appeared to pick up a
                         clear pack from another open box inside of Unit F19 and
                         placed that pack into the black plastic bag he just tore open.
                         JOHNSON carried the black plastic bag out of Unit F19.
                         JOHNSON closed the door to Unit F19
                    v1. Investigators discovered that JOHNSON' s grandmother,
                         KATHRYN S. KELSHEIMER, had a 2012 Dodge four-door,
                         Illinois license plate AC8-3416, registered in her name at the
                         time.

                                          21
         2:19-mj-07149-EIL # 1     Page 23 of 83



             b. 9/12/2018
                      1. 7:36 p.m. - 7:37 pm - Dark-colored Dodge four-door vehicle
                         drove by Unit F19 and continued west out of sight. A short
                         time later, the same vehicle, displaying an Illinois license plate
                         (partial - first two characters "AC") appeared from the
                         southeast. The vehicle pulled up and parked facing west
                         outside of Unit F19. JOHNSON exited the driver's seat of the
                         vehicle. JOHNSON walked up to Unit F19, unlocked and
                         opened the door to Unit F19 and stepped inside.
                     11. 7:39 p.m. - JOHNSON exited Unit F19 carrying a large black
                         plastic trash bag in his right hand. JOHNSON opened the
                         trunk to the vehicle and placed the bag into the trunk of the
                         vehicle. JOHNSON left the trunk open then returned to Unit
                         F19 and stepped inside.
                    m. 7:40 p.m. - JOHNSON stepped out of Unit F19 carrying two
                         large black plastic trash bags, one in each hand, and placed the
                         bags into the trunk. JOHNSON closed the trunk and walked
                         back to Unit F19 and stepped inside for a few seconds and
                         exited Unit F19. JOHNSON closed and locked the door to Unit
                         F19 and returned to the driver's seat of the vehicle. The vehicle
                         pulled away.
                    iv. Surveillance cameras inside Unit F19 showed the door to Unit
                         F19 opening. JOHNSON stepped inside Unit F19 and used a
                         light from a cellular phone he was holding. JOHNSON opened
                         the flaps to a large brown box. Inside the brown box was a
                         black plastic trash bag. JOHNSON appeared to be rummaging
                         through other boxes. JOHNSON pulled out the trash bag from
                         the box he first opened and carried that bag out of Unit F19.
                         JOHNSON reentered Unit Fl 9 empty handed. JOHNSON then
                         picked up two large plastic trash bags from inside Unit F19 and
                         carried both bags out. JOHNSON stepped back into Unit F19
                         empty handed, looked around for a few seconds and stepped
                         out. JOHNSON closed the door to Unit F19.
                     v. Law enforcement discovered after the 8/30/2018 visit to Unit
                         F19, that JOHNSON's grandmother, KATHRYN S.
                         KELSHEIMER, had a 2012 Dodge four-door, Illinois license
                         plate AC8-3416, registered in her name at the time of the. visit.

      21.    JOHNSON continued to occupy Unit F19 throughout 2018 and into 2019 in

a similar fashion as described above. JOHNSON visited Unit F19 on the following dates:

                                           22
        2:19-mj-07149-EIL # 1          Page 24 of 83



             a. September 24, 2018;

             b. October 3, 2018;

             c. October 21, 2018;

             d. October 30, 2018;

             e. November 4, 2018;

             f.   November 13, 2018;

             g. November 26, 2018;

            h. December 16, 2018;

             i.   February 10, 2019;

             j. February 16, 2019; and

            k. March 3, 2019.

      22.   On February 16, 2019, JOHNSON drove the 2008 Chevrolet Avalanche to

Unit F19. This time, JOHNSON removed two large boxes from Unit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

JOHNSON traveled to Unit A42, which is registered to DEANDRI BURTON. Once at

Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove away.

      23.   On March 6, 2019, at approximately 12:45 a.m., JOHNSON drove the 2008

Chevrolet Avalanche to Unit F19. JOHNSON removed a large trash bag, another large

item, and a large brown box from Unit F19 and placed them inside the 2008 Chevrolet

Avalanche. JOHNSON then drove away from Unit F19 but arrived at Unit A42 minutes

                                             23
         2:19-mj-07149-EIL # 1       Page 25 of 83



later. JOHNSON and an unknown individual take items out of the 2008 Chevrolet

Avalanche, including the large brown box, and left them inside Unit A42.

       24.    Based on the observations of JOHNSON at Unit F19 located within the

Northwest Mini Storage facility located at 2330 IL Highway 121 in Decatur, Illinois, as

more particularly described in Attachment A07, including the time of day JOHNSON

accesses Unit Fl 9, the duration of time JOHNSON remains at Unit Fl 9, the size and shape

of the objects JOHNSON is seen moving into and out of Unit F19, juxtaposed with

JOHNSON's known employment and residential history, JOHNSON's visits to Unit F19

in relation to JOHNSON' s air travel, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON utilizes Unit F19 to

store controlled substances temporarily before redistributing the controlled substances.

       b. Use of Northwest Mini Storage Unit A42

       25.    On February 16, 2019, at approximately 9:05 p.m., a Chevrolet Avalanche

pulled up and stopped outside of Unit A42 located within the Northwest Mini Storage

facility located at 2330 IL Highway 121 in Decatur, Illinois, as more particularly described

in Attachment A08. JOHNSON, wearing a red hooded sweat suit, exited the driver's seat.

JOHNSON unlocked and opened Unit A42. JOHNSON returned to the vehicle and

opened the rear passenger side door and removed one of the large brown boxes

JOHNSON placed into his vehicle minutes earlier. JOHNSON carried the large brown

box into Unit A42. A minute later, JOHNSON exited Unit A42 empty handed. JOHNSON


                                            24
         2:19-mj-07149-EIL # 1     Page 26 of 83



closed and locked the door to Unit A42. JOHNSON returns to the driver's seat. The

vehicle then pulled away.

      26.    Investigators discovered that Unit A42 is registered to DEANDRI

BURTON, telephone number 217-413-3409, with a move-in date of December 17, 2018.

      27.    By way of background, on May 17, 2018, law enforcement conducted a

video- and audio-recorded controlled purchase of approximately 58.6 grams of crack

cocaine from DEANDRI BURTON using $2400 in pre-recorded money. The transaction

took place in the area of Union and Olive Streets in Decatur, Illinois. BURTON sent a

subject identified as ROBERT L. GRAY to meet with the confidential informant and that

meeting was captured on audio and video recording equipment during the purchase of

approximately 58.6 grams of crack cocaine. Surveillance was conducted tlll'oughout the

duration of the transaction. Additionally, on July 2, 2018, law enforcement conducted an

audio- and video-recorded controlled purchase of approximately 29 grams of crack

cocaine from DEANDRI BURTON using $1200 in pre-recorded money. The transaction

took place in the area of Union and Olive Streets in Decatur, Illinois. Surveillance was

conducted throughout the duration of the transaction.

      28.    On February 16, 2019, JOHNSON drove the 2008 Chevrolet Avalanche to

Unit Fl 9. This time, JOHNSON removed two large boxes from Unit Fl 9 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

JOHNSON traveled to Unit A42, which is registered to DEANDRI BURTON. Once at




                                          25
         2:19-mj-07149-EIL # 1      Page 27 of 83



Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove away.

       29.    On March 6, 2019, at approximately 12:52 a.m., law enforcement observed

a Chevrolet Avalanche pull up and stop outside of Unit A42. The last three digits of the

front license plate were "763." JOHNSON exited the driver's seat as a taller black male

exited the front passenger seat. JOHNSON unlocked and opened the door to Unit A42 as

the taller subject opened the rear passenger side door to the vehicle. The taller subject

carried an item into Unit A42 as JOHNSON opened the rear driver's side door to the

vehicle. The taller subject exited Unit A42 and stood near the open rear driver's side door.

JOHNSON carried a large box into Unit A42 as the taller subject followed JOHNSON into

Unit A42. Both JOHNSON and the taller subject exited Unit A42 empty handed.

JOHNSON closed and locked the door to Unit A42 and returned to the driver's seat of

the vehicle. Taller subject walked around the vehicle and closed the rear passenger side

door then entered the front passenger side seat area. The vehicle pulled away. Illinois

license plate on the front of the vehicle was "2548763" which returned on a 2008 Chevrolet

Avalanche. Investigators have previously identified this vehicle being utilized by

JOHNSON.

      30.     Based on the observations of JOHNSON at Unit A42 located within the

Northwest Mini Storage facility located at 2330 IL Highway 121 in Decatur, Illinois, as

more particularly described in Attachment A08, including the time of day JOHNSON

accesses Unit A42, the duration of time JOHNSON remains at Unit A42, the size and

                                            26
         2:19-mj-07149-EIL # 1       Page 28 of 83



shape of the objects JOHNSON is seen moving into and out of Unit A42, juxtaposed with

JOHNSON' s known employment and residential history, JOHNSON' s visits to Unit A42

in relation to JOHNSON' s air travel, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON and other members of

the JOHNSON DTO utilize Unit A42 to store controlled substances temporarily before

redistributing the controlled substances.

       c. Use of Capitol Storage Unit #190

       31.     Investigators learned that Unit #190, located within the Capitol Storage

facility located at 2225 J. David Jones Parkway in Springfield, Illinois, as more particularly

described in Attachment A09 ("Unit #190"), is, and at all times relevant to this

application, rented to KATHRYN KELSHEIMER with a listed address of 3735 N.

Moundford Avenue in Decatur, Illinois.

       32.    On November 13, 2018, at approximately 6:12 p.m., a black Dodge Charger

pulled up to and parked just around the corner to Unit #190. JOHNSON, wearing a grey-

colored hooded jacket or sweatshirt, exited the driver's seat and walked over to Unit

#190. JOHNSON unlocked and opened the door to Unit #190 as a truck pulling a large

enclosed trailer pulled up and stopped near the door to Unit #190. JOHNSON stepped

inside of Unit #190 as the driver of the truck, identified as LINDELL WILLEY, walked to

the rear of the trailer and lowered the trailer door. WILLEY stepped into the trailer and

carried out a large brown box and placed the box on the h·ailer door which was serving


                                             27
            2:19-mj-07149-EIL # 1    Page 29 of 83



as a ramp for the trailer. WILLEY stepped back into the trailer and carried out another

large brown box and set the box down next to the first box he carried out. JOHNSON

exited Unit #190 carrying a large brown box and carried the box into the trailer.

JOHNSON stepped out of the trailer empty handed. JOHNSON then picked up one of

the boxes that WILLEY removed from the back of the trailer and carried that box into

Unit #190. Then, JOHNSON exited Unit #190 empty-handed and walked to the rear of

the trailer where WILLEY was standing. JOHNSON picked up the second brown box and

appeared to have a conversation with WILLEY. JOHNSON then carried the second box

into Unit #190. WILLEY closed the door to the trailer as JOHNSON stepped out of Unit

#190 and closed and locked Unit #190. WILLEY returned to the driver's seat of the truck

as JOHNSON returned to the driver's seat of the Dodge. Both vehicles pulled away

together.

         33.    Below is a summary of pole camera activity outside of Unit #190 on various

dates:

                a. 11/16/2018

                         1.  4:11 p.m. - Black Dodge Charger displaying Illinois
                             regish·ation ACS-3416 pulled up and stopped outside of 190.
                             JOHNSON exited the driver's seat wearing a brown coat and
                             brown pants. JOHNSON unlocked and opened Unit #190 and
                             stepped inside.
                         11. 4:12 p.m. - JOHNSON exited Unit #190 carrying a large, open
                             brown box and placed the box into the rear passenger area of
                             the Dodge.
                        iii. 4:13 p.m. - JOHNSON returned to Unit #190, closed and locked
                             the door. JOHNSON got back into the driver's seat of the
                             Dodge and the vehicle pulled away.

                                            28
2:19-mj-07149-EIL # 1         Page 30 of 83



    b. 11/26/2018

         ii.         8:02 p.m. - Black Dodge Charger displaying Illinois
                     registration AC8-3416 pulled up and parked outside of Unit
                     #190. JOHNSON, wearing a multi-colored hooded jacket,
                     black pants, and brown boots, exited the driver's seat of the
                     Dodge. JOHNSON unlocked and opened the door to Unit #190
                     and stepped inside.
         iii.        8:03 p.m. - JOHNSON exited Unit #190 carrying a large brown
                     box. JOHNSON placed the box into the rear passenger area of
                     the Dodge.
         iv.         8:04 p.m. - JOHNSON walked back to Unit #190 and stepped
                     inside and then stepped back out with another large brown
                     box. JOHNSON placed that box into the rear passenger area of
                     the Dodge. JOHNSON returned to Unit #190 and stepped
                     inside then immediately stepped out and walked to the
                     passenger side of the Dodge. JOHNSON closed the rear
                     passenger side door and opened the front passenger side door
                     and leaned into the vehicle. JOHNSON stepped back from the
                     Dodge holding a cell phone in his right hand and walked back
                     inside Unit #190.
         v.          8:06 p.m. - JOHNSON exited Unit #190 carrying a large black
                     trash bag. JOHNSON opened the front passenger side door
                     and placed the bag into the Dodge. JOHNSON closed the front
                     passenger side door and stepped back into Unit #190, closed
                     and locked the door, then returned to the driver's seat of the
                     Dodge. The Dodge then pulled away.

   c. 11/?7 /2018

                i.   11:58 a.m. - Black Dodge Charger displaying Illinois
                     registration AC8-3416 pulled up and parked outside of Unit
                     #190. JOHNSON, wearing a multi-colored hooded jacket,
                     gray sweat pants, and brown boots, exited the driver's seat of
                     the Dodge. JOHNSON opened the rear driver's side door of
                     the Dodge and removed a bag with handles. JOHNSON
                     carried the bag to the door of Unit #190 and placed the bag
                     down and he unlocked and opened the door to Unit #190.
               11.   11:59 a.m. - JOHNSON picked up the bag and stepped inside
                     Unit #190. JOHNSON exited Unit #190 empty handed,
                     closed and locked the door to Unit #190, and returned to the
                     driver's seat of the Dodge. The Dodge then pulled away.
                                     29
2:19-mj-07149-EIL # 1    Page 31 of 83




    d. 12/14/2018

            1.   2:59 p.m. - Dark-colored Chrysler minivan, displaying
                 Illinois registration BD-45039, pulled up and stopped near
                 Unit #190.
           11.   3:00 p.m. - JOHNSON, wearing a dark-colored hooded
                 jacket, light-colored pants, and brown boots, exited the
                 driver's seat of the minivan. JOHNSON walked in front of
                 the minivan and to the door to Unit #190. JOHNSON
                 unlocked and opened the door to Unit #190 and stepped
                 inside.
          iii.   3:02 p.m. - JOHNSON exited Unit #190 carrying a large
                 brown box and walked to the rear of the minivan.
                 JOHNSON held the box while raising the rear door to the
                 van. JOHNSON then placed the box into the van then
                 lowered the rear door to the minivan.
          iv.    3:03 p.m. - JOHNSON walks back to Unit #190 and closed
                 and locked the door to Unit #190. Johnson returned to the
                 driver's seat of the minivan. The minivan pulled away.
           v.    *Illinois registration BD-45039 returns on a 2013 Chrysler
                 registered to COURTNEY JOHNSON with an address of
                 3808 Eagle Claw Drive Springfield, Illinois.

   e. 12/22/2018

            1.   2:34 a.m. - Dark-colored Chrysler minivan, displaying Illinois
                 plate BD-45039, pulled up and stopped outside of Unit #190.
                 JOHNSON, wearing a black jacket, black pants, and black &
                 white shoes, exited the driver's seat. JOHNSON unlocked and
                 opened the door to Unit #190 and stepped inside.
           11.   2:35 a.m. - JOHNSON stepped out of Unit #190 and walked
                 to the passenger side door of the minivan and opened the
                 door. JOHNSON then walked to the rear of the minivan and
                 raised the rear door. JOHNSON then returned to Unit #190
                 and stepped inside.
          iii.   2:36 a.m. - JOHNSON exited Unit #190 carrying a large brown
                 box. JOHNSON placed the box into the rear of the minivan
                 and returned to Unit #190 and stepped inside. JOHNSON
                 exited Unit #190 carrying another large brown box and placed
                 that box into the rear area of the minivan. JOHNSON then
                 lowered the rear door to the minivan. JOHNSON walked over
                                 30
         2:19-mj-07149-EIL # 1     Page 32 of 83



                           to the passenger side of the minivan and closee the passenger
                           side door. JOHNSON closed and locked the door to Unit
                           #190.
                     1v.   2:37 a.m. - JOHNSON returned to the driver's seat of the
                           minivan. The minivan pulled away.
                      v.   *Illinois registration BD-45039 returns on a 2013 Chrysler
                           registered to COURTNEY JOHNSON with an address of 3808
                           Eagle Claw Drive Springfield, Illinois.

       34.   JOHNSON and his girlfriend, Ivana Booker, spent the night at JOHNSON' s

mother's residence at 3808 Eagle Claw Drive, Springfield, Illinois, on April 11, 2019. On

April 12, 2019, JOHNSON's 2013 Chrysler minivan left the residence at approximately

7:24 a.m. and drove to the Calvary Academy at 1730 W. Jefferson Street, Springfield,

Illinois. The Calvary Academy is where agents believe JOHNSON' son attends school. At

approximately 7:40 a.m., JOHNSON arrived at Unit #190. There, JOHNSON unlocked

Unit #190, entered Unit #190, and then exited Unit #190 carrying a Neiman Marcus

shopping bag. JOHNSON placed the shopping bag in the rear hatch area of the minivan

and then covered the bag with loose clothing. JOHNSON then closed and locked Unit

#190 and exited. JOHNSON then drove directly to 3808 Eagle Claw Drive and removed

an item from the rear hatch area of the minivan.

      35.    Based on the observations of JOHNSON at Unit #190 located within the

Capitol Storage facility at 2225 J. David Jones Parkway in Springfield, Illinois, as more

particularly described in Attachment A09, including the time of day JOHNSON accessed

Unit #190, the duration of time JOHNSON remained at Unit #190, the size and shape of

the objects JOHNSON is seen moving into and out of Unit #190, juxtaposed with

JOHNSON' s known employment and residential history, JOHNSON' s visits to Unit #190
                                           31
         2:19-mj-07149-EIL # 1       Page 33 of 83



in relation to JOHNSON' s air travel, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON and other members of

the JOHNSON DTO utilize Unit #190 to store controlled substances temporarily before

redistributing the controlled substances.

       d. Use of Storage Masters West Main Unit G7

       36.    On May 1, 2019, following the delivery of approximately 170 pounds of

cannabis to JOHNSON, investigators identified another storage facility that JOHNSON

utilizes to store illegal narcotics prior to redistribution, specifically unit G7 within the

Storage Masters West Main facility located at 4710 West Main Street Decatur, Illinois, as

more particularly described in Attachment Al0 ("Unit G7"). Precise phone location data

supported by electronic surveillance methods confirmed JOHNSON at Unit G7 on May

15, 2019, May 23, 2019, and June 2, 2019. JOHNSON's activities during these visits is

consistent with JOHNSON removing illegal narcotics from the unit for redistribution

purposes.

       37.    On June 25, 2019, at approximately 7:22, the Brown 2008 Chevrolet

Avalanche bearing Illinois license plate 2548763B arrived and parked in front of Unit G7.

JOHNSON exited the Avalanche from the driver's door and unlocked Unit G7.

JOHNSON went into the storage unit for approximately two minutes and re-emerged

carrying a dark-colored, medium-sized suitcase. JOHNSON placed that suitcase inside

the Avalanche and went back into Unit G7. When JOHNSON re-emerged, he carried a


                                            32
         2:19-mj-07149-EIL # 1      Page 34 of 83



white garbage bag, which he placed inside the Avalanche. Thereafter, JOHNSON locked

Unit G7 and departed.

       38.    Based on the observations of JOHNSON at Unit G7 located within the

Storage Masters West Main facility located at 4710 W. Main Street in Decatur, Illinois, as

more particularly described in Attachment Al0, including the time of day JOHNSON

accessed other storage units described above, the duration of time JOHNSON remained

at other storage units described above, the size and shape of the objects JOHNSON is seen

moving into and out of other storage units described above, juxtaposed with JOHNSON' s

known employment and residential history, JOHNSON's visits to Unit G7 in relation to

the May 1, 2019, delivery of marijuana, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON and other members of

the JOHNSON DTO utilize Unit G7 to store controlled substances temporarily before

redistributing the controlled substances.

     GABRIELLE TOHNSON's April 2019 Payment for the Marijuana Shipment

      39.    On May 10, 2019, JOHNSON received a text message from a supplier of

marijuana with the following message:

                                  New Total
                                  51aaa@1750
                                  12aaa@17
                                  2aa@1650
                                  20a+@1450
                                  33dog@1350
                                  2og@1150
                                            33
             2:19-mj-07149-EIL # 1    Page 35 of 83



                                     16animalcook@1250
                                     12sherb@1250

       40.      Based on their training and experience investigating drug traffickers,

agents believe that the message above is a price listing for an order of varying strains of

cannabis. The number to the left represents a quantity in pounds, the characters in the

middle identify the strain of cannabis, and the "@" symbol followed by a number

identifies the per-pound price of that quantity of cannabis. For example, this order

include 16 lbs. of "animal cook" cannabis for $1,250 per pound. JOHNSON' s marijuana

order outlined above is for more than 100 lbs.

       41.      On April 13, 2019, JOHNSON confirmed with the supplier that he arranged

to pay "226", meaning that JOHNSON ordered $226,000 worth of marijuana. During a

phone call with the supplier on April 13, 2019, JOHNSON asked the individual

coordinating payment what is a good time for him tomorrow (meaning April 14, 2019),

to which the unknown male replied any time after 1:00 p.m. Later on April 13, 2019, the

individual coordinating payment provided JOHNSON with an address for a grocery

store in Chicago, Illinois.

       42.      A snowstorm came through northern Illinois and Wisconsin on April 14,

2019. In a series of four text messages sent from the individual coordinating payment to

JOHNSON' s cellular phone number at approximately 2:49 p.m., the individual

coordinating payment conveyed the following: "[1/ 4] I was on a flight to Chicago this

morning that got redirected to Tulsa Oklahoma due to weather conditions. The pilot said

best case scenario we will be la[2/ 4]nding around 5pm. We've been sitting on the tarmac
                                             34
         2:19-mj-07149-EIL # 1        Page 36 of 83



for 30 min and are hoping to take off soon ... My home girl Debrah(same girl as last time)

can meet y[3/ 4]our buddy at 5 pm for me. She can handle this no problem. Or you friend

can wait for me which prob won't be till at least 6pm. Let me know what you wan[4/ 4]t

to do? If your cool with her handling it, I'd like to give Debrah your number so she can

coordinate better because I'll be in the air." Thereafter, JOHNSON received a call from an

unknown female. JOHNSON told the female that they will call her when "they like 45

minutes away."

       43.    During the afternoon on April 14, 2019, FBI in Chicago conducted

surveillance on the Mariano's parking garage. At approximately 5:00 p.m., GABRIELLE

JOHNSON, drove her black Dodge Challenger to Mariano's in Chicago, Illinois. Once

parked, another female entered GABRIELLE JOHNSON's Dodge Challenger. After

approximately two minutes, the trunk to the Dodge Challenger opened and the female

exited, removed a suitcase out of the trunk of GABRIELLE JOHNSON' s Challenger,

placed it in the trunk of the female's vehicle, and drove away.

       44.    [mmediately after that encounter, GABRIELLE JOHNSON left Chicago and

drove back to the Central District of Illinois.

       45.    On April 15, 2019, at approximately 10:57 a.m., JOHNSON sent a text

message to supplier that stated, "Yo so I just leave the crib that's only 200 she forgot the

Ii! one but I can mail or or I'll be out next week on Tuesday." Based on these exchanges

and the surveillance operation, agents believe that JOHNSON agreed to pay

approximately $226,000 for the quantities of various types of marijuana as set forth in the

                                              35
        2:19-mj-07149-EIL # 1      Page 37 of 83



April 10, 2019, price list. Approximately $200,000 of that payment was made by

GABRIELLE JOHNSON on April 14, 2019, m Chicago. JOHNSON had to make

arrangements for the remaining $26,000.

              May 1, 2019, Marijuana Shipment to the JOHNSON DTO

      46.    On May 1, 2019, at approximately 6:04 p.m., JOHNSON placed an outgoing

call to JACKIE CAMPBELL. During that call, the two arranged to meet. Shortly thereafter,

law enforcement surveillance teams observed JOHNSON at CAMPBELL' s residence

located at 2595 Peru Road in Decatur, Illinois, receiving the shipment of marijuana. At

approximately 6:02 p.m. on May 1, 2019, JOHNSON called his California source of supply

at (312) 833-8281. During that call, the California source informed JOHNSON that the

driver was named "Carrots" and that he was scheduled to arrive between 7:08 p.m. and

7:15 p.m. After that phone call ended, JOHNSON texted the same number this message,

"2500 Peru Rd 62522." (Down the street from CAMPBELL' s residence). The prearranged

meeting location was 2500 Peru Road in Decatur, Illinois, 62522, which was near where

agents had set-up surveillance. Agents observed JOHNSON making contact with a semi-

tractor trailer at approximately 7:13 p.m., which is the same time JOHNSON received a

call from the California source in which JOHNSON asked, "is that the right one?" and

the source replied, "yeah, yeah, that's the right dude." JOHNSON's Chrysler van is

behind CAMPBELL' s residence.

      47.    Around 7:19 p.m., JOHNSON unloaded several large boxes from the back

of the semi-tractor trailer. CAMPBELL helped JOHNSON unload the boxes and placed


                                          36
           2:19-mj-07149-EIL # 1     Page 38 of 83



several in JOHNSON's Chrysler van as well as CAMPBELL's tan GMC sport-utility

vehicle.

       48.      JOHNSON and CAMPBELL got into CAMPBELL' s GMC and drove away.

An unknown male got into JOHNSON's van and drove away as well at 7:25 p.m.

Surveillance and the tracker on the van confirmed that JOHNSON' s Chrysler van drove

to the Storage Masters storage facility located at 4710 W. Main Street in Decatur, Illinois.

By 7:37 p.m., surveillance followed both vehicles as they drove to 506 N. Carolina

Avenue, in Decatur, Illinois, which was an address associated with EALEY. At 9:51 p.m.,

JOHNSON received an intercepted call from the California source. During which,

JOHNSON confirmed with the source that he received ten boxes and that "box 22" has a

list of what's in every box.

       49.      Later on May 1, 2019, Illinois State Police Trooper Heard stopped the semi

near Benton, Illinois to conduct a routine commercial motor vehicle inspection. During a

probable cause search, the semi was found to contain 12 large boxes similar to the boxes

unloaded by JOHNSON and CAMPBELL. Contained within those boxes were 200

individually vacuum-sealed bags of suspected cannabis, which was seized by the Illinois

State Police.

      Use of Cellular Phones and Digital Devices to Facilitate Drug Trafficking

       50.      Based on my experience investigating the JOHNSON DTO, I know that

JOHNSON and other members of the JOHNSON DTO have used multiple cellular




                                             37
         2:19-mj-07149-EIL # 1       Page 39 of 83



phones and continue to use multiple cellular phones, even simultaneously, in order to

promote and facilitate illegal drug trafficking activities.

       51.    Over the course of this investigation, JOHNSON has utilized the following

cellular telephone numbers, a) 217-836-9012 (October 3, 2018 - present); b) 618-570-0087

(March 8, 2019 - May 2019); c) 618-593-1659 (December 6, 2018 - February 26, 2019); d)

217-622-8027 (July 9, 2017 - November 23, 2018);          e) 217-464-0953 (April 3, 2017 -

December 20, 2017); and f) 770-312-6373 (September 7, 2016 - June 2, 2017).

       52.    On May 1, 2019, at approximately 6:04 p.m., JOHNSON used a cellular

phone to place an outgoing call to JACKIE CAMPBELL to arrange a meeting. Surveillance

teams observed JOHNSON utilizing JACKIE CAMPBELL's house at approximately the

same time in order to receive the shipment of marijuana, as described above. Then, at

approximately 6:02 p.m. on May 1, 2019, JOHNSON used a cellular phone to call his

California source at (312) 833-8281. During that call, the California source informed

JOHNSON that the driver was named "Carrots" and that he was scheduled to arrive

between 7:08 p.m. and 7:15 p.m. After that phone call ended, JOHNSON used a cellular

phone to text the same number this message, "2500 Peru Rd 62522." The prearranged

meeting location was 2500 Peru Road in Decatur, Illinois, 62522, which was near where

agents had set-up surveillance. Agents observed JOHNSON making contact with a semi-

tractor trailer at approximately 7:13 p.m., which is the same time JOHNSON received a

call on JOHNSON' s cellular phone from the California source in which JOHNSON asked,

"is that the right one?" and the source replied, "yeah, yeah, that's the right dude."

                                             38
         2:19-mj-07149-EIL # 1      Page 40 of 83



      53.     Based on my training, experience in numerous related investigations and

search warrants, and the experience of other detectives I have talked with, I know that it

is common for items of digital media, including but not limited to laptop computers, flash

drives, cameras, cell phones, and digital music devices to be transported or stored in

motor vehicles. I know that because of the relatively small sized nature of digital media,

including those listed above, that there is equal reason to believe that such items can be

found on a subject's person or in their motor vehicle.

      54.    Based on my training, experience in numerous related investigations and

search warrants, and the experience of other detectives I have talked with, I know that it

is common for items of digital media, including but not limited to personal computers,

flash drives, cameras, cell phones, and digital music devices to be stored in common

storage area of a residence including garage areas when those devices have been broken

or replaced by newer equipment. I also know that even when these digital media devices

have been stored for months or years, digital evidence can often be recovered from them.

      55.    The computer's capability to store images in digital form makes it an ideal

repository for storing images, videos, and data, that evidence drug trafficking activity.

Devices known as "thumb drives" or "jump drives" can store thousands of digital files.

Computer hard drives are continuing to grow in storage size and can contain many times

the amount of files compared to thumb drives.




                                           39
         2:19-mj-07149-EIL # 1     Page 41 of 83



       56.    Due to the nature of these digital devices and the operating systems of the

computers they are connected to, evidence of this activity can be recovered even after the

files have been deleted.

                                        Vehicles

      57.    JOHNSON and other members of the JOHNSON DTO utilize several

vehicles to facilitate and promote its drug trafficking conspiracy by further transporting

marijuana for re-distribution, transporting money for the purchase of marijuana, and

traveling to meeting locations in order to arrange for the transfer of marijuana and

currency for the purpose of furthering the JOHNSON DTO' s drug trafficking activity.

      58.     The vehicles used to promote the JOHNSON DTO' s drug trafficking

conspiracy and their respective roles are outlined below.

      a. White 2015 Cadillac Escalade, Illinois license plate Q732877

      59.     On March 10, 2019, agents observed JOHNSON enter the white 2015

Cadillac Escalade, displaying Illinois license plate Q732877 and drive away from the

garage of his new residence located at 25 N. Central Avenue, Clayton, Missouri.

      60.    On March 18, 2019, the white 2015 Cadillac Escalade, displaying Illinois

license plate Q732877, left JENNIFER FISHER' s residence located at 3808 Eagle Claw in

Springfield, Illinois, driven by JOHNSON's girlfriend, Ivana Booker. Booker drove the

white 2015 Cadillac Escalade, displaying lllinois license plate Q732877 to the Clayton,

Missouri residence she shares with JOHNSON. On the same day and after Booker left,




                                           40
         2:19-mj-07149-EIL # 1      Page 42 of 83



JOHNSON left JENNIFER FISHER' s residence, having been there while the white 2015

Cadillac Escalade, displaying Illinois license plate Q732877 was also there.

      61.    Days following the May 1, 2019, marijuana delivery, intercepted

communications between JOHNSON and the unknown male revealed that JOHNSON

was set to pay the remaining $25,000 owed on May 9, 2019, at the same location in

Chicago that GABRIELLE JOHNSON met up with the unknown female on April 14, 2019.

A physical surveillance operation was conducted at that location and surveillance

watched as JOHNSON met with the same unknown female that GABRIELLE JOHNSON

met with on April 14, 2019. Electronic surveillance on JOHNSON' s white, 2015 Cadillac

Escalade, displaying Illinois plate Q732877, along with precise phone location data from

JOHNSON's cellular phone, showed JOHNSON in Chicago, Illinois, on May 9, 2019. On

May 9, 2019, agents conducted surveillance of the prearranged meeting location in

Chicago, Illinois. Agents observed the same unknown female involved in the April 14,

2019, money exchange arrive at the meeting location. Agents observed JOHNSON arrive

in the white Cadillac Escalade. The unknown female entered the passenger area of white

Cadillac Escalade while JOHNSON was still in the driver's seat. Within minutes, the

female exited JOHNSON' s vehicle and JOHNSON and the unknown female both left the

meeting location. Based on my training and familiarity with the JOHNSON OTO, I

believe that JOHNSON used the white Cadillac Escalade on May 9, 2019, to deliver the

outstanding balance of money owed to the marijuana supplier.




                                           41
            2:19-mj-07149-EIL # 1   Page 43 of 83



       b. Brown 2008 Chevrolet Avalanche, Illinois license plate 2548763B

       62.     On February 10, 2019, at approximately 10:48 p.m., JOHNSON arrived in

the brown 2008 Chevrolet Avalanche at Northwest Mini-Storage Unit F19. JOHNSON

carried a large object from the rear of the 2008 Chevrolet Avalanche into Unit F19.

JOHNSON exits Unit F19 empty handed and walks to the rear of the vehicle. JOHNSON

completed two more trips similar to the first trip. A taller male with JOHNSON carried a

fourth large item, what looked like a large trash bag, and placed the bag inside of Unit

F19. Both JOHNSON and the taller male returned to the rear of the 2008 Chevrolet

Avalanche empty handed. JOHNSON completed two more trips carrying large items

similar to a trash bag from the rear of the 2008 Chevrolet Avalanche into Unit F19. The

taller male completed one more trip. Total items carried into Unit F19 from the rear of the

2008 Chevrolet Avalanche was seven.

      63.      On February 16, 2019, JOHNSON drove the 2008 Chevrolet Avalanche to

Unit F19. This time, JOHNSON removed two large boxes from Unit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

JOHNSON traveled to Unit A42, which is registered to DEANDRI BURTON. Once at

Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove away.

      64.      On March 6, 2019, at approximately 12:45 a.m., JOHNSON drove the 2008

Chevrolet Avalanche to Unit F19. JOHNSON removed a large trash bag, another large

item, and a large brown box from Unit F19 and placed them inside the 2008 Chevrolet


                                            42
            2:19-mj-07149-EIL # 1    Page 44 of 83



Avalanche. JOHNSON then drove away from Unit F19 but arrived at Unit A42 minutes

later. JOHNSON and an unknown individual take items out of the 2008 Chevrolet

Avalanche, including the large brown box, and left them inside Unit A42.

       65.     Based on my training and experience as well as the investigation into the

operation of the JOHNSON DTO, JOHNSON' s late-night conduct and transfer of items

to and from the storage units described above is consistent with JOHNSON' s re-

distribution of drugs to downstream sellers.

       66.     Based on my training and experience investigating drug trafficking activity,

it is my belief that JOHNSON used the brown 2008 Chevrolet Avalanche bearing Illinois

license plate 2548763B to promote and facilitate drug trafficking activities.

       c. Dark Blue 2013 Chrysler Town and Country Van, Illinois license plate
          BD45039

       67.     The dark blue 2013 Chrysler Town and Country van bearing Illinois license

plate BD45039 is registered to COURTNEY JOHNSON with an address of 3808 Eagle

Claw Drive Springfield, Illinois, which is JENNIFER FISHER' s address.

      68.      On December 14, 2018, JOHNSON drove the dark blue 2013 Chrysler Town

and Country van to Northwest Mini-Storage Unit #190. While there, agents observed

JOHNSON carry a large brown box out of Unit #190 and drive away.

      69.      On December 22, 2018, at approximately 1:19 a.m., JOHNSON drove the

dark blue 2013 Chrysler Town and Country van to Northwest Mini-Storage Unit F19.

There, JOHNSON removed a total of eight large brown boxes out of Unit F19 and placed

them into the dark blue 2013 Chrysler Town and Country van and drove away. Later, at
                                            43
            2:19-mj-07149-EIL # 1   Page 45 of 83



approximately 2:34 a.m. on December 22, 2018, JOHNSON drove the dark blue 2013

Chrysler Town and Country van to Northwest Mini-Storage Unit #190. There, JOHNSON

removed two large brown boxes from Unit #190 and then drove away.

      70.      During the May 1, 2019, marijuana delivery, the dark blue 2013 Chrysler

Town and Country van was at CAMPBELL' s residence and later used to transport boxes

from the semi-tractor trailer to EALEY' s residence as described above.

      d. Black 2010 Dodge Challenger, Illinois license plate S162093

      71.      The black 2010 Dodge Challenger bearing Illinois license plate S162093 is

registered to GABRIELLE JOHNSON and her grandmother, KATHRYN KELSHEIMER.

      72.      On April 14, 2019, GABRIELLE JOHNSON drove the black 2010 Dodge

Challenger bearing Illinois license plate S162093 to Chicago to meet with an unknown

female in order to provide $200,000 as payment for the May 1, 2019, marijuana delivery.

      e. Dark Gray 2014 Chrysler 300, Illinois license plate V926743

      73.      The dark gray 2014 Chrysler 300 bearing Illinois license place V926743 is

registered to JENNIFER FISHER at 3808 Eagle Claw Drive in Springfield, Illinois.

      74.      On November 4, 2018, JOHNSON drove the dark gray 2014 Chrysler 300

bearing Illinois license place V926743 to Unit F19 and removed a large brown box from

Unit F19 before he drove away.

      75.      JENNIFER FISHER has, on multiple occasions in June 2019, driven the gray

Chrysler 300, which has been parked, also on multiple occasions in June 2019, at

JENNIFER FISHER's residence located at 3808 Eagle Claw Drive in Springfield, Illinois


                                           44
             2:19-mj-07149-EIL # 1    Page 46 of 83



       76.      Based on my training and experience investigating drug trafficking activity

and on JOHNSON' s use of the dark gray 2014 Chrysler 300 bearing lllinois license place

V926743, to promote and facilitate drug trafficking activities, it is my belief that evidence

of criminal activity, contraband, and property used and intended to be used in drug

trafficking activity will be located within the dark gray 2014 Chrysler 300 bearing Illinois

license place V926743 is more particularly described in Attachment Al7.

       f. White 2010 Lincoln sport utility vehicle, Illinois license plate BB11238

       77.      The white 2010 Lincoln sport utility vehicle bearing Illinois license plate

BB11238 is registered to TIMOTHY EALEY. On or about June 25, 2019, at approximately

6:00 a.m., both the white 2010 Lincoln sport utility vehicle bearing Illinois license plate

BB11238 and the tan 2007 Cadillac Escalade bearing Illinois license plate BH72076 were

parked in the driveway at 506 N. Carolina Avenue, indicating both EALEY and Chastina

Ealey spent the night at that residence.

       g. Tan 2007 Cadillac Escalade, Illinois license plate BH72076

       78.      On March 14, 2019, law enforcement observed JOHNSON and EALEY

meeting at EALEY's residence in Decatur, Illinois. Thereafter, JOHNSON and EALEY

departed in EALEY' s tan Cadillac Escalade, displaying Illinois license plate BH72076.

       79.      Based on my training and experience investigating drug trafficking activity,

particularly my experience with drug traffickers storing contraband, drug trafficking

tools such as cellular phones and notes within their vehicles, and EALEY' s involvement

in the May 1, 2019, marijuana delivery, it is my belief that evidence of criminal activity,


                                             45
           2:19-mj-07149-EIL # 1     Page 47 of 83



contraband, and property used and intended to be used in drug trafficking activity will

be located within the tan 2007 Cadillac Escalade bearing Illinois license plate BH72076,

more particularly described in Attachment A19.

         h. Silver 2008 Buick Enclave, Illinois license plate 265476

         80.   Investigators have identified a silver-colored 2008 Buick Enclave SUV that

is frequently operated by MARQUEVIN SMITH. The Buick currently displays Illinois

license plate "265476." The vehicle is registered to GUITTIERREZ S. COLE.

         81.   On October 3, 2018, between approximately 7:14 p.m. and 7:19 p.m.,

JOHNSON drove an SUV with a partial Illinois license plate visible (characters 2, 3, & 4

- "654") up to Unit Fl 9 and went inside. When JOHNSON re-emerged, he carried a large

brown box, which he placed inside the SUV. JOHNSON retrieved a second box and then

a third box and agents observed JOHNSON place all three boxes inside the SUV. After

he locked the unit, JOHNSON drove away.

         82.   On October 3, 2018, between approximately 7:22 p.m. and 7:25 p.m.,

JOHNSON returned to Unit F19 driving the same SUV. Once parked in front of the unit,

JOHNSON opened the hatch of the SUV. When JOHNSON opened the hatch to the SUV,

all three boxes JOHNSON placed inside previously were missing. JOHNSON then

loaded into the SUV three more large brown boxes and two large black trash bags

retrieved from within Unit Fl9. JOHNSON closed and locked unit F19 and drove away

again.




                                            46
         2:19-mj-07149-EIL # 1      Page 48 of 83



                 JENNIFER FISHER's Facilitation of JOHNSON's Travel

       83.      Investigation has shown that JOHNSON travels frequently by air despite

having no known legitimate source of income. Over the past 18 month, JOHNSON made

the following trips:

              DATE                 ORIGINATION                 DESTINATION

             1/23/18                  St. Louis                   Los Angeles
             1/25/18                 Los Angeles          San Francisco to St. Louis
             2/11/18                  St. Louis                   Los Angeles
             2/13/18                 Los Angeles                    St. Louis
             2/16/18                  St. Louis                   Los Angeles
             2/21/18                 Los Angeles                    St. Louis
             3/3/18                   St. Louis                   Los Angeles
             3/5/18                  Los Angeles                 San Francisco
             3/6/18                 San Francisco                   St. Louis
             3/18/18                   Chicago                       Miami
             3/20/18                    Miami                       Chicago
             4/23/18                  St. Louis              Salt Lake City to San
                                                                   Francisco
             4/24/18                San Francisco                   St. Louis
             4/26/18                  St. Louis                      Atlanta
             4/28/18                   Atlanta                      St. Louis
              5/3/18                  St. Louis                   Sacramento
              5/4/18                 Sacramento                    St. Louis
              5/2318                  St. Louis                   Kansas City
             5/25/18                 Kansas City          Salt Lake City to San Jose
             5/28/18                 Sacramento                     Houston
             5/29/18                  Houston                      St. Louis
              6/1/18                  St. Louis                      Atlanta
              6/3/18                   Atlanta                     St. Louis
             6/11/18                  St. Louis                    Houston
             6/12/18                  Houston            Salt Lake City to Fresno, CA
             6/13/18                 Fresno, CA                Dallas to St. Louis
             6/24/18                  SL Louis                    Los Angeles
             6/26/18                Los Angeles                    St. Louis
             6/30/18                  St. Louis                   Los Angeles
             7 /1/218                 Phoenix                      St. Louis
                                           47
2:19-mj-07149-EIL # 1   Page 49 of 83



  DATE                  ORIGINATION           DESTINATION

 7/23/18                   St. Louis     Salt Lake Citv to Sacramento
 7/24/18                 San Francisco    Salt Lake City to St. Louis
 7/27/18                   Peoria, IL               Las Vegas
 7/30/18                  Las Vegas                 Peoria, IL
 8/27/18                   St. Louis       Atlanta then return to St.
                                                      Louis
  9/1/18                  St. Louis                 New York
  9/3/18                  New York                  St. Louis
 9/21/18                  St. Louis                  Houston
 9/21/18                  Houston                   St. Louis
 9/28/18                  St. Louis                   Miami
 10/1/18                    Miami                   St. Louis
 10/6/18                  St. Louis                   Miami
10/10/18                    Miami                    Atlanta
10/12/18                   Atlanta                  St. Louis
10/22/18                  St. Louis               San Francisco
10/23/18                 Sacramento                Los Angeles
10/27/18                 Los Angeles               Sacramento
10/28/18                 Sacramento                 St. Louis
11/18/18                  St. Louis                  Atlanta
11/20/18                   Atlanta                  St. Louis
11/27/18                   Chicago                 Dubai, UAE
 12/3/18                 Dubai, UAE                  Chicago
 1/16/19                  St. Louis               San Francisco
 1/17/19                 (Unknown)                  St. Louis
 1/27/19                  St. Louis                Sacramento
1/27/2019                Sacramento                Los Angeles
 1/28/19                 Los Angeles               (Unknown)
 2/11/19                  St. Louis                Los Angeles
 2/15/19                 Los Angeles                St. Louis
 2/18/19                   Atlanta                  St. Louis
 2/25/19                  St. Louis                Los Ane:eles
 2/28/19                 Los Angeles           St. Louis /3/1/19)
 4/1/19                   St. Louis                Los Angeles
 4/4/19                  Los Angeles                St. Louis
 4/16/19                  St. Louis                  Miami
 4/19/19                   Miami                     Atlanta
 4/20/19                   Atlanta                  St. Louis
 4/23/19                  St. Louis                Los Angeles
                               48
          2:19-mj-07149-EIL # 1       Page 50 of 83



             DATE                   ORIGINATION                  DESTINATION

             4/26/19                  Los Angeles                    St. Louis
             5/10/19                   St. Louis                      Miami
             5/13/19                    Miami                        St. Louis
             5/17/19                   St. Louis                    Los An2:eles
             5/20/19                  Los Angeles                    St. Louis
             5/24/19                   St. Louis                      Miami
             5/28/19                    Miami                        St. Louis

       84.     JOHNSON' s May 3, 2018, flight to Sacramento was booked on May 2, 2018,

using JENNIFER FISHER's Sam's Club World Mastercard account ending in 8658 and

processed by Synchrony Bank. The billing statement in October 2018 and as recently as

May 6, 2019, was addressed to "JENNIFER FISHER" at "3808 EAGLE CLAW DR" in

Springfield, Illinois.

       85.     At the same time JOHNSON's May 3, 2018, flight to Sacramento was

booked, another booking to Sacramento, via Salt Lake City, for the same day was made

for JAMES ALLEN using the same Sam's Club World Mastercard account ending in 8658.

On May 2, 2018, a $3,000 cash payment was made toward that Sam's Club World

Mastercard account ending in 8658 in the Sam's Club store located in Springfield, Illinois.

       86.     JAMES ALLEN is a Kansas City associate of JOHNSON. On December 21,

2018, Kansas City FBI stopped a mule carrying $665,170 in United States Currency in his

truck. The mule was interviewed and provided the following information:

                a. The individual had been "a mule" for "J" and "Erve" since February

                   2018.   'T' referred to JAMES ALLEN and "Erve" referred to JOHNSON.



                                            49
         2:19-mj-07149-EIL # 1      Page 51 of 83



               b. The mule stated he made over 10 trips to California and/ or Oregon for

                  "ERVE" and "J". The mule collected money from "ERVE" in Illinois, at

                  a house, storage unit or parking lot, then he travel to Kansas City,

                  Missouri to collect money from "J".

               c. The mule stated "J" and "ERVE" both pay him $1,000 each trip to cover

                  the cost of fuel for the trip and, when he delivers the product, he is paid

                  $5,000 each from "J" and "ERVE".

       87.    On May 7, 2019, at approximately 5:10 p.m., JOHNSON spoke to JENNIFER

FISHER, and instructed her to send JOHNSON "one of your cards," meaning a credit

card. Based on my experience investigating the JOHNSON OTO, coupled with the facts

above, I believe that evidence of bank records addressed to JENNIFER FISHER will be

found within 3808 Eagle Claw Drive, Springfield, Illinois, namely bank statements, credit

card statements, receipts, and other documentation evidencing JENNIFER FISHER' s

facilitation of the JOHNSON OTO' s drug trafficking activity and concealment or

laundering of the proceeds of that activity.

                 Residences Associated with Johnson DTO Members

       88.    In order to further the JOHNSON OTO' s drug trafficking activities,

JOHNSON travels frequently between his apartment located at 25 N. Central Avenue

#309 in St. Louis (Clayton), Missouri, to JOHNSON' s mother's residence located at 3808

Eagle Claw Drive in Springfield, Illinois, and to storage units and JOHNSON OTO




                                               50
         2:19-mj-07149-EIL # 1       Page 52 of 83



member residences in Decatur, Illinois. The specific roles of the various locations utilized

by the JOHNSON DTO are outlined by location below.

       89.    The premises located at 25 N. Central Avenue #309 in St. Louis, Missouri,

is JOHNSON's primary residence. On March 10, 2019, agents observed JOHNSON enter

his 2015 Cadillac Escalade, displaying Illinois license plate Q732877 and drive away from

the garage of his residence located at 25 N. Central Avenue, Clayton, Missouri. Rental

records indicate that JOHNSON used a fictitious name to rent Apartment #309, but the

phone number associated with the renter of Apartment #309 is a phone number

JOHNSON uses. Further, during the March 13, 2019, to May 8, 2019, period of

interception of wire communications of JOHNSON' s telephones, JOHNSON confirmed

that his aparhnent number is #309.

       90.    GABRIELLE JOHNSON' s primary residence is the premises located at 120

S. Center Street, #300 in Collinsville, Illinois. JOHNSON frequently stays at his sister's

residence located at 120 S. Center Street, #300, in Collinsville, Illinois. Location

information from JOHNSON's cellular phone numbers 217-836-9012 and 217-622-8027

(JOHNSON's previous phone) coupled with pen register and toll inforation information

show that when JOHNSON is believed to be in Collinsville, Illinois (where GABRIELLE' s

primary residence is located), telephone numbers 217-836-9012 and 217-622-8027

frequently contact GABRIELLE's phone number of 217-520-5608. Between February 14,

2019, and March 7, 2019, telephone number 217-836-9012 engaged in 21 voice calls with

(217) 520-5608, with the last call placed on March 6, 2019.

                                            51
         2:19-mj-07149-EIL # 1       Page 53 of 83



       91.      As of July 1, 2019, GABRIELLE JOHNSON's Illinois driver's license

identified GABRIELLE JOHNSON' s address as 120 S. Center Street, #300 in Collinsville,

Illinois. Ameren utilities identify GABRIELLE JOHNSON as being the registered

customer for 120 S. Center Street, #300 in Collinsville, Illinois.

             a. 10 Whippoorwill Drive; Decatur, Illinois.

       92.      EALEY's primary address is a residence at the premises located at 10

Whippoorwill Drive in Decatur, Illinois, is more particularly described in Attachment

A03. As of July 1, 2019, Ameren utilities for 10 Whippoorwill Drive in Decatur, Illinois,

identify the customers as EALEY and Chastina Ealey, EALEY's wife. Additionally, City

of Decatur water billing lists as of July 1, 2019, the customer for 10 Whippoorwill Drive

in Decatur, Illinois, as Chastina Ealey.

       93.      On October 16, 2018, a surveillance operation was conducted in Springfield

and Decatur, Illinois relating to the activity of the black Chevrolet dually pickup truck

displaying Missouri license plate 48A9MB driven by WILLEY. At approximately 5:53

p.m., the Chevy drove east on Highway 36/72 near Jacksonville, Illinois. The truck was

pulling the large trailer displaying .Missouri license plate 18F1EB. Surveillance also

confirms that WILLEY was the front seat passenger. The truck exited Highway 36.72 at

Veterans Parkway in Springfield, Illinois. At approximately 6:27 p.m., a black Dodge

Charger, displaying Illinois license plate AC8-3416, backed out of the driveway at 3808

Eagle Claw Drive Springfield, Illinois. At approximately 6:33 p.m., JOHNSON drove the

Dodge to the Capitol Storage facility located at 2225 J. David Jones Parkway in


                                             52
         2:19-mj-07149-EIL # 1       Page 54 of 83



Springfield, Illinois. The truck also arrived at the storage facility and followed the Dodge

into the facility. Approximately six minutes later, both vehicles exited the facility. The

truck is followed east on Highway 36/72. At approximately 7:29 p.m., the Dodge is seen

waiting outside the Northwest Mini-Storage facility main gate in Decatur, Illinois. At

approximately 7:33 p.m., the truck exited I-72 at Route 121 and headed south toward

Decatur. The truck turned into the Northwest Mini-Storage facility. At approximately

7:34 p.m., the truck pulled up to and stopped at Unit F19. At approximately 7:41 p.m.,

JOHNSON was inside of Unit F19 using a light. JOHNSON exited Unit F19 carrying a

dark colored bag. JOHNSON closed and locked the door to Unit F19 then walks out of

sight. The Dodge then drove from Unit F19 to 10 Whippoorwill Drive in Decatur, Illinois,

where it parked.

      94.      Based on my training and experience investigating drug trafficking activity

as well as EALEY' s involvement with the JOHNSON DTO including his involvement

with the May 1, 2019, marijuana shipment, it is my belief that evidence of criminal

activity, contraband, and property used and intended to be used in drug trafficking

activity will be located within EALEY's residence located at 10 Whippoorwill Drive in

Decatur, Illinois, more particularly described in Attachment A03.

            b. 506 N. Carolina Avenue; Decatur, Illinois.

      95.      EALEY also maintains a residence at the premises located at 506 N. Carolina

Avenue in Decatur, Illinois, more particularly described in Attachment A04. On a daily

or near daily frequency between approximately June 11, 2019, and June 25, 2019, EALEY' s


                                            53
         2:19-mj-07149-EIL # 1       Page 55 of 83



wife, Chastina Ealey was observed leaving from and returning to 506 N. Carolina Avenue

in Decatur, Illinois. During that time, Chastina Ealey typically drove the white 2010

Lincoln sport utility vehicle bearing Illinois license plate BB11238 and registered to

EALEY and parked that same sport utility vehicle at or near 506 N. Carolina Avenue in

Decatur, Illinois. As of June 26, 2019, EALEY and Chastina Ealey are the current Ameren

(power utility) customers registered at 506 N. Carolina Avenue in Decatur, Illinois, and

have been since December 13, 2018.

      96.    On or about June 25, 2019, at approximately 6:00 a.m., both the white 2010

Lincoln sport utility vehicle bearing Illinois license plate BB11238 and the tan 2007

Cadillac Escalade bearing Illinois license plate BH72076 were parked in the driveway at

506 N. Carolina Avenue, indicating both EALEY and Chastina Ealey spent the night at

that residence. At approximately 9:20 a.m., EALEY and Chastina Ealey exited 506 N.

Carolina Avenue and drove away in the tan 2007 Cadillac Escalade bearing Illinois license

plate BH72076. Both returned in the 2007 Cadillac Escalade at approximately 4:20 p.m.

By approximately 8:22 p.m., JOHNSON arrived at 506 N. Carolina Avenue in his brown

2008 Chevrolet Avalanche bearing Illinois license plate 2548763B, and EALEY returned

in the 2007 Cadillac Escalade with BURTON in the front passenger seat. BURTON and

EALEY entered the residence at 506 N. Carolina Avenue while JOHNSON drove away

in a silver Nissan that was already parked at the residence when JOHNSON arrived. At

approximately 8:49 p.m., JOHNSON returned, exited the Nissan carrying something

small and white in his hands, placed the small white object in the Avalanche, and then

                                           54
         2:19-mj-07149-EIL # 1      Page 56 of 83



entered the residence. At approximately 9:08 p.m., JOHNSON and BURTON exited 506

N. Carolina Avenue and walked to JOHNSON's Avalanche. JOHNSON removed

something from the Avalanche and handed it to BURTON. Then BURTON left in the

silver Nissan and JOHNSON left in the Avalanche.

       97.    On May 1, 2019, after the marijuana shipment arrived and was unloaded,

JOHNSON, CAMPBELL, and EALEY drove to 506 N. Carolina Avenue, in Decatur,

Illinois between approximately 7:37 p.m. and 8:05 p.m. At approximately 9:00 p.m., a

light-colored Buick arrived at 506 N. Carolina Avenue. At approximately 9:40 p.m., that

Buick departed after an unknown individual placed two large bags in the trunk. Agents

followed the Buick, which drove directly to Storage Masters located at 4710 W. Main

Street in Decatur, Illinois. At 9:51 p.m., JOHNSON received an intercepted call from the

California source. During which, JOHNSON confirmed with the source that he received

ten boxes and that "box 22" has a list of what's in every box. At approximately 9:53 p.m.,

JOHNSON' s blue Chrysler van departed from 506 N. Carolina Avenue.

       98.    Based on my training and experience investigating drug trafficking activity

as well as EALEY's involvement in the May 1, 2019, marijuana shipment, it is my belief

that evidence of criminal activity, contraband, and property used and intended to be used

in drug trafficking activity will be located within the premises located at 506 N. Carolina

Avenue in Decatur, Illinois, more particularly described in Attachment A04.




                                            55
         2:19-mj-07149-EIL # 1        Page 57 of 83



             c. 724 W. Division Street; Decatur, Illinois.

       99.      MARQUEVIN Q, SMITH' s primary residence is the premises located at 724

W. Division Street in Decatur, Illinois, more particularly described in Attachment A05.

As of July 1, 2019, MARQUEVIN Q. SMITH's most recent Illinois driver's license

information identified SMITH' s address as 724 W. Division Street, Decatur, Illinois.

      100.      On January 31, 2018, at approximately 2:03 p.m., surveillance showed that

JOHNSON arrived at SMITH's house at 724 W. Division Street, Decatur, Illinois, in a

silver-colored, 2017 Toyota Corolla with Florida license plate 918 KUX, which was a

rental car. At approximately 9:47 p.m., surveillance showed a white, 2016 Chevy Impala

with Illinois license plate AM74121 arrived and stopped on the street in front of 724 W.

Division Street. No one exited the vehicle. Less than one minute later, surveillance

identified JOHNSON as he walked up to the vehicle, opened the rear driver's side door

and leaned into the vehicle. JOHNSON then pulled away from the vehicle, closed the

vehicle door, and walked back toward the front of 724 W. Division Street. Approximately

one minute later, surveillance watched as JOHNSON returned to the vehicle carrying a

large bag then enters the back seat of the vehicle by way of the rear driver's side door.

Approximately three minutes later, JOHNSON exited the vehicle without the bag and

walked toward 724 W. Division Street. The 2016 Chevy Impala then pulled away. At

approximately 11:10 p.m., a traffic stop was conducted on the white, 2016 Chevy Impala

with Illinois license plate AM74121 and more than 5,000 grams (12 pounds) of cannabis

was located in the trunk of the vehicle in a vacuum-seal bag which was wrapped in two


                                             56
           2:19-mj-07149-EIL # 1     Page 58 of 83



additional bags. The outer bag was similar to the bag that JOHNSON was carrying when

surveillance observed him just prior to entering this vehicle. The subject driving the car,

W ARNETHER BANKS, was arrested and charged with possession of a controlled

substance stemming from this traffic stop. W ARNETHER BANKS was offered an

opportunity to cooperate with law enforcement but refused to do so.

         101.   Investigators have identified a silver-colored 2008 Buick Enclave SUV that

is frequently operated by MARQUEVIN SMITH. The Buick currently displays Illinois

license plate "265476." The vehicle is registered to GUITTIERREZ S. COLE.

         102.   On October 3, 2018, between approximately 7:14 p.m. and 7:19 p.m.,

JOHNSON drove an SUV with a partial Illinois license plate visible (characters 2, 3, & 4

- "654") up to Unit F19 and went inside. When JOHNSON re-emerged, he carried a large

brown box, which he placed inside the SUV. JOHNSON retrieved a second box and then

a third box and placed them inside the SUV. After he locked the unit, JOHNSON drove

away.

         103.   On October 3, 2018, between approximately 7:22 p.m. and 7:25 p.m.,

JOHNSON returned to Unit F19 driving the same SUV. Once parked in front of the unit,

JOHNSON opened the hatch of the SUV. When JOHNSON opened the hatch to the SUV,

all three boxes JOHNSON placed inside previously were missing. JOHNSON then

loaded into the SUV three more large brown boxes and two large black trash bags

retrieved from within Unit F19. JOHNSON closed and locked unit F19 and drove away

again.

                                             57
         2:19-mj-07149-EIL # 1      Page 59 of 83



       104.   Based on my training and experience investigating drug trafficking activity

coupled with SMITH' s involvement in the JOHNSON DTO and that SMITH' s primary

residence is 724 W. Division Street in Decatur, Illinois, it is my belief that evidence of

criminal activity, conh·aband, and property used and intended to be used in drug

trafficking activity will be located within the premises located 724 W. Division Street in

Decatur, Illinois, more particularly described in Attachment A05.

          d. 1212 W. Lincoln Park Drive; Decatur, Illinois.

       105.   DEANDRI BURTON' s primary residence is the premises located at 1212 W.

Lincoln Park Drive in Decatur, Illinois, more particularly described in Attachment A06.

Telephone records for phone number 217-413-3409 include the subscriber's address as

1212 W. Lincoln Park Drive in Decatur, Illinois. Utility services to 1212 W. Lincoln Park

Drive in Decatur, Illinois, are registered to "Dee Burton." Agents also identified

BURTON' s voice on intercepted calls with JOHNSON between March 13, 2019, and May

8, 2019, while BURTON was using telephone number 217-413-3409.

      106.    Southwest Airline records show that JOHNSON and BURTON traveled

from Los Angeles, California to St. Louis, Missouri on February 21, 2018 on Southwest

Airlines flight 536 which departed Los Angeles at 9:00 a.m. and arrived in St. Louis at

approximately 2:20 p.m. Surveillance at Lambert Airport in St. Louis, Missouri identified

JOHNSON and BURTON walking together toward the baggage claim area. Surveillance

watched as JOHNSON and BURTON each recovered one piece of luggage from the claim

area. JOHNSON and BURTON then exited the airport via the Southwest Airlines arrival


                                           58
         2:19-mj-07149-EIL # 1      Page 60 of 83



doors. Both JOHNSON and BURTON walked toward a silver-colored Buick Enclave

displaying Illinois license plate 265476, and placed their luggage in the trunk of the

vehicle. Investigators have identified a silver-colored 2008 Buick Enclave SUV that is

frequently operated by MARQUEVIN SMITH, displaying Illinois license plate "265476."

The vehicle is registered to GUITTIERREZ S. COLE. Both JOHNSON and BURTON

entered the vehicle, which was driven by an unknown subject, and left the airport area

together east on I-70 then north on I-170.

      107.    During the March 6, 2019, late-night visit to Unit A42, a storage unit that is

registered to BURTON, and described above, JOHNSON was accompanied by another

male, whom officers were unable to clearly identify on the pole camera. However, that

unidentified individual was the individual unlocked and opened Unit A42. Based on my

experience investigating the JOHNSON DTO, it is my belief that an individual with

access to Unit A42, such as BURTON, who is the registered lessee of Unit A42, opened

the Unit A42 while with JOHNSON on March 6, 2019.

      108.   BURTON met with JOHNSON and EALEY as recently as June 25, 2019.

      109.   Based on my training and experience investigating drug trafficking activity

and BURTON' s involvement and coordination with JOHNSON, particularly with

BURTON' s lease of Unit A42 which JOHNSON frequents, it is my belief that evidence of

criminal activity, contraband, and property used and intended to be used in drug

trafficking activity will be located within BURTON' s primary residence, which is the




                                             59
         2:19-mj-07149-EIL # 1      Page 61 of 83



premises located at 1212 W. Lincoln Park Drive in Decatur, Illinois, more particularly

described in Attaclunent A06.

           e. 3808 Eagle Claw Drive; Springfield, Illinois.

       110.   The premises located at 3808 Eagle Claw Drive in Springfield, Illinois, is

more particularly described in Attachment All. This is the primary address of

JOHNSON's mother, JENNIFER FISHER. JOHNSON frequently stays at his mother's

house in Springfield, Illinois.

       111.   On September 24, 2018, GABRIELLE JOHNSON drove away from 3808

Eagle Claw Drive, Springfield, Illinois, in her black 2010 Dodge Challenger. Within an

hour, GABRIELLE JOHNSON arrived at Unit F19 in Decatur, Illinois, and met JOHNSON

at the storage unit. JOHNSON removed a large black bag from Unit F19 and placed it in

the trunk of GABRIELLE JOHNSON' s Dodge Challenger. An hour after that, the Dodge

Challenger returned to 3808 Eagle Claw Drive, Springfield, Illinois. Within 20 minutes,

JENNIFER FISHER exited 3808 Eagle Claw Drive to re-park the Dodge Challenger on the

street in front of the residence. Ten minutes after that, JOHNSON arrived is his white

Chrysler 300. JOHNSON opened the trunk of the black Dodge Challenger, removed the

black bag, placed the black bag in the trunk of his white Chrysler 300, and drove away in

his white Chrysler 300. Fifteen minutes later, JOHNSON returned to 3808 Eagle Claw

Drive in his white Chrysler 300 and parked that Clu7sler on the driveway. Minutes later,

agents observed the black Dodge Challenger drive away, but agents could not determine

who was driving.


                                           60
         2:19-mj-07149-EIL # 1       Page 62 of 83



       112.   Further confirming JENNIFER FISHER' s residency at 3808 Eagle Claw

Drive is the fact that the dark gray 2014 Chrysler 300 bearing Illinois license place V926743

is registered to JENNIFER FISHER at 3808 Eagle Claw Drive in Springfield, Illinois.

       113.   On March 18, 2019, JOHNSON left 3808 Eagle Claw Springfield, Illinois, the

primary residence of JENNIFER FISHER, in the 2013 Chrysler Minivan and traveled to

an associate' s auto repair shop in Decatur, lllinois. JOHNSON later left the shop in his

2013 Chrysler Minivan and arrived back at 3808 Eagle Claw in Springfield, Illinois.

      114.    At approximately 7:05 p.m. on June 20, 2019, JOHNSON, an individual

believed to be his live-in girlfriend Ivana Booker, and an individual believed to be

JOHNSON's minor son, arrived at 3808 Eagle Claw Drive in Springfield, Illinois, in

JOHNSON's Chrysler minivan and remained until approximately 8:46 p.m. On June 22,

2019, JOHNSON drove the Chrysler minivan from Clayton, Missouri, to 3808 Eagle Claw

Drive in Springfield, Illinois, arriving at approximately 7:50 p.m. JOHNSON entered the

residence at 3808 Eagle Claw Drive. JOHNSON and the individual believed to be Ivana

Booker left the residence at approximately 8:07 p.m. and returned to Clayton, Missouri.

      115.    At approximately 8:37 p.m. on June 23, 2019, JOHNSON arrived in Decatur,

Illinois, in his Chrysler minivan. However, JOHNSON left the minivan in Decatur,

Illinois, and drove his brown 2008 Chevrolet Avalanche bearing Illinois license plate

2548763B to 3808 Eagle Claw Drive in Springfield, Illinois, arriving at approximately

11:20 p.m. on June 23, 2019. JOHNSON and the brown 2008 Chevrolet Avalanche bearing

Illinois license plate 2548763B remained at 3808 Eagle Claw Drive overnight. The next

                                            61
         2:19-mj-07149-EIL # 1      Page 63 of 83



day, June 24, 2019, the Avalanche is traveling between the Springfield and Decatur areas.

In the early morning hours of June 25, 2019, at approximately 1:36 a.m., the brown 2008

Chevrolet Avalanche bearing Illinois license plate 2548763B arrived back in the driveway

of 3808 Eagle Claw Drive, Springfield, Illinois. Cellular location information showed that

JOHNSON's cellular phone remained at 3808 Eagle Claw Drive overnight. At

approximately 12:09 p.m. on June 25, 2019, JOHNSON exited 3808 Eagle Claw Drive and

drove away in the brown 2008 Chevrolet Avalanche bearing Illinois license plate

2548763B.

       116.   On June 28, 2019, JOHNSON's cellular phone location information

indicated that he was in Orlando, Florida. At that same time, JOHNSON' s white 2015

Cadillac Escalade, displaying Illinois license plate Q732877 was parked outside

JOHNSON' smother' s residence, located at 3808 Eagle Claw Drive in Springfield, Illinois.

However, at approximately 4:19 p.m. on June 28, 2019, an unknown individual drove

JOHNSON' s white 2015 Cadillac Escalade from 3808 Eagle Claw Drive to the Landmark

Cadillac dealership located at 2360 Prairie Crossing Drive in Springfield, Illinois.

JOHNSON' s white 2015 Cadillac Escalade remained at the Landmark Cadillac dealership

overnight. At approximately, 5:10 p.m. on June 28, 2019, GABRIELLE JOHNSON' s black

Dodge Challenger arrived at 3808 Eagle Claw Drive. GABRIELLE JOHNSON' s black

Dodge Challenger remained at 3808 Eagle Claw Drive overnight.

      117.    Based on my training and experience investigating drug trafficking activity,

it is my belief that evidence of criminal activity, contraband, and property used and

                                           62
          2:19-mj-07149-EIL # 1      Page 64 of 83



intended to be used in drug trafficking activity will be located within the premises located

at 3808 Eagle Claw Drive in Springfield, Illinois, more particularly described in

Attachment All.

           f. 2595 Peru Road; Decatur, Illinois.

       118.   JACKIE CAMPBELL's primary residence is the premises located at 2595

Peru Road in Decatur, Illinois, more particularly described in Attachment A12. In

preparation of the May 1, 2019, marijuana delivery, CAMPBELL agreed to assist the

JOHNSON DTO by allowing the shipment to be delivered at his residence located at 2595

Peru Road in Decatur, Illinois. Further, when the shipment arrived, JOHNSON,

CAMPBELL, and EALEY were waiting to unload the shipment at 2595 Peru Road in

Decatur, Illinois.

       119.   On March 14, 2019; March 15, 2019; March 17, 2019; April 15, 2019; April 27,

2019; May 1, 2019; and May 2, 2019; JOHNSON and CAMPBELL spoke to each other over

phone calls between JOHNSON' s cellular phone and CAMPBELL' s cellular phone

number of 217-520-8096. During the March 14, 2019, telephone call, CAMPBELL asked

JOHNSON (who has no known legitimate employment) why JOHNSON was not

interested in purchasing a car dealership in Macon and why JOHNSON was, instead,

asking CAMPBELL whether another associate would want to purchase the car

dealership. During the April 27, 2019, telephone call, JOHNSON and CAMPBELL

discussed meeting at EALEY's residence.




                                            63
         2:19-mj-07149-EIL # 1      Page 65 of 83



      120.    On April 29, 2019, in advance of the May 1 delivery, JOHNSON called his

California supplier of marijuana. During that call, JOHNSON asked the supplier whether

he needed to give the driver money. The supplier told JOHNSON that the supplier "told

him that you're going to be giving him bread to come back with." In this context, based

on my training and experience with the terms drug traffickers use to communicate,

"bread" refers to money. After the supplier told JOHNSON that JOHNSON could give

the driver the money JOHNSON still owed, JOHNSON stated that "I got the TP money

sitting where the shit coming." In this context, based on my training and experience with

the terms drug traffickers use to communicate, "TP money" refers to money owed for

transportation of "the shit," meaning controlled substances (marijuana in this case). By

telling the supplier that the money is "sitting where the shit coming," agents believe that

is a reference to storing the money at 2595 Peru Road, which is the location where the

marijuana was delivered.

       121.   On May 1, 2019, surveillance outside the residence at 2595 Peru Road in

Decatur, Illinois, showed CAMPBELL arrive at the residence at approximately 3:22 p.m.,

exit his GMC pickup truck, and walk toward the house. At 5:20 p.m., CAMPBELL left the

residence and drove away in the same GMC pickup truck. However, CAMPBELL arrived

back at the residence at 2595 Peru Road in Decatur, Illinois, before 6:00 p.m.

       122.   On May 1, 2019, at approximately 6:04 p.m., which is before the marijuana

delivery arrived, JOHNSON called CAMPBELL and asked CAMPBELL where he was.

In response, CAMPBELL told JOHNSON that CAMPBELL was at "the house" and "at

                                            64
         2:19-mj-07149-EIL # 1       Page 66 of 83



the pond." CAMPBELL' s residence at 2595 Peru Road in Decatur, Illinois, includes a

small pond on the property. At 6:20 p.m., surveillance observed CAMPBELL drive the

recreational vehicle in the driveway at 2595 Peru Road in Decatur, Illinois, over in such a

way that provided additional space to back a semi-tractor trailer onto the driveway.

While CAMPBELL is still in the recreational vehicle, JOHNSON arrived at 2595 Peru

Road in Decatur, lllinois. JOHNSON and CAMPBELL appeared to speak to one another

while CAMPBELL was still standing in the doorway of the recreational vehicle.

       123.   Based on my training and experience investigating drug trafficking activity,

coupled with the role the premises located at located at 2595 Peru Road in Decatur,

Illinois, played in relation to the May 1, 2019, delivery, it is my belief that evidence of

criminal activity, contraband, and property used and intended to be used in drug

trafficking activity will be located within the premises located at 2595 Peru Road in

Decatur, Illinois, more particularly described in Attachment A12.

          g. 8070 1st Street; Harristown, Illinois.

       124.   During an April 24, 2019, telephone call with the same source of supply that

arranged the May 1, 2019, shipment, JOHNSON attempted to arrange delivery of

marijuana to the premises located at 80701 st Street, Harristown, Illinois, more particularly

described in Attachment A28.

       125.   JOHNSON' s April 24, 2019, conversation went as follows:

              Supplier: Hey buddy.
              JOHNSON: Hey. Hey. I got a question, right.
              Supplier: What happened?


                                             65
          2:19-mj-07149-EIL # 1        Page 67 of 83



               JOHNSON: Hey, um, you know, you know when he pulls up right. That
                         building I got - if he can back into it. He can back into it. And
                         um, he might stick out a little bit, but it's like, got like doors
                         that you can like shut, that it'll, you know. You get what I'm
                         saying?
               Supplier: Kinda, I mean. Ok, look. The building, is it on some land or is
                         it attached to another building? What's the deal with the
                         building?
               JOHNSON: It's attached to another building, but it's like, like in a little
                         white town, that the fucking building, nobody don't even
                         fucking use the building next door to it.
               Supplier: So if this semi were to pull up, would anyone, who would see
                         it? Are there any neighbors that see it? Is it off of a busy street?
                         Does, is it going to look odd? You know what I mean?
               JOHNSON: It's in a - it's in a little white town. It's prolyl, it's nothing by
                         it, but some little houses. It's like, you could ...
               Supplier: So what's the building, what's the building?
               JOHNSON: It's mine. I own the building.
               Supplier: Oh, you own it.
               JOHNSON: Yeah, I been own this building. Like I store my cars in it. This
                         is my building, like I own the building, like, me and my
                         homeboy we own the building that's why I been told Slim it
                         got docks on the back of it, but the docks is in the alley and
                         his house is behind the docks. But you can look at it on Google
                         maps though. Can't you pull it up?
               Supplier: Yeah, text me the address right now. Text me the address.
               JOHNSON: I'm gonna text you the address.
               Supplier: Aight.
               JOHNSON: Aight.

       126.    Approximately one minute later, JOHNSON sent a text message to the

supplier at the same telephone number. The content of that message was "8070 1st St

Harristown, II 62522." Agents confirmed that there is a building with a loading dock

located at 8070 1 st Street in Harristown, Illinois.

       127.    Based on my training and experience investigating drug trafficking activity,

coupled with the information provided by JOHNSON during the intercepted April 24,

                                               66
                 2:19-mj-07149-EIL # 1    Page 68 of 83



      2019, telephone call above, and the attempted use of JOHNSON's building for the May 1,

     2019, delivery, it is my belief that evidence of criminal activity, contraband, and property

     used and intended to be used in drug trafficking activity will be located within the

     premises located at 8070 1st Street, Harristown, Illinois, more particularly described in

     Attachment A28.



                                                      Respectfully submitted,
                                                  s/Mark T. Hill


                                                      Mark T. Hill
                                                      Special Agent
                                                      Federal Bureau of Investigation

     Subscribed and sworn tnJ:,efore me on July 3,201.9
s/Eric I. Long


     Hon. Eri L o..
     UNITED TATES MAGISTRATE JUDGE




                                                 67
         2:19-mj-07149-EIL # 1      Page 69 of 83



                               ATTACHMENT A03
                              Property to be Searched
                       10 Whippoorwill Drive; Decatur, Illinois.

       The property to be searched (10 Whippoorwill Drive; Decatur, Illinois) and all

parts therein, including all rooms, attics, basements, cellars, crawl spaces, safes, mail

receptacles, storage areas, containers, grounds, trash areas, garages and outbuildings

assigned to or part of the residence is located at 10 Whippoorwill Drive; Decatur,

Illinois, including all vehicles, recreational vehicles and trailers parked on the premises.

       The property located at 10 Whippoorwill Drive; Decatur, Illinois, is a split-level

home with a single-car garage attached to the home on the south side of the house.

       Below is a photograph of 10 Whippoorwill Drive; Decatur, Illinois.


                     10 Whippoorwill Drive, Decatur,




            10 VVhippoorwill Dr
            Decaiur, IL 62526
         2:19-mj-07149-EIL # 1      Page 70 of 83



                                  ATTACHMENT A04
                                 Property to be Searched
                        506 N. Carolina Avenue; Decatur, Illinois.

       The property to be searched (506 N. Carolina Avenue; Decatur, Illinois) and all

parts therein, including all rooms, attics, basements, cellars, crawl spaces, safes, mail

receptacles, storage areas, containers, grounds, trash areas, garages and outbuildings

assigned to or part of the residence is located at 506 N. Carolina Avenue; Decatur,

Illinois, including all vehicles, recreational vehicles and trailers parked on the premises.

       The property located at 506 N. Carolina Avenue; Decatur, Illinois, sits on the

northeast corner of the intersection of N. Carolina Avenue and W. Marshall Avenue in

Decatur, Illinois. The front door to the property faces Marshall Avenue.

       Below is a photograph of 506 N. Carolina Avenue; Decatur, Illinois.


                        506 N Carolina Ave, Decatur, IL




               506 N Carolina Ave
               Decatur, IL 62522.
         2:19-mj-07149-EIL # 1         Page 71 of 83



                                  ATTACHMENT AOS
                                 Property to be Searched
                         724 W. Division Street; Decatur, Illinois.

       The property to be searched (724 W. Division Street; Decatur, Illinois) and all

parts therein, including all rooms, attics, basements, cellars, crawl spaces, safes, mail

receptacles, storage areas, containers, grounds, trash areas, garages and outbuildings

assigned to or part of the residence is located at 724 W. Division Street; Decatur, Illinois,

including all vehicles, recreational vehicles and trailers parked on the premises.

       The property located at 724 W. Division Street; Decatur, Illinois, is a two-story

house with a covered front porch, with the roof of that porch extending the width of the

house. The second floor facing Division street has two windows on each side of the front

of the house.

       Below is a photograph of 724 W. Division Street; Decatur, Illinois.


                          724 West Division Street, Decatu




                  724 W Division St
                  Decatur, !L 6.2526
         2:19-mj-07149-EIL # 1       Page 72 of 83



                                  ATTACHMENT A06
                                 Property to be Searched
                      1212 W. Lincoln Park Drive; Decatur, Illinois.

       The property to be searched (1212 W. Lincoln Park Drive; Decatur, Illinois) and

all parts therein, including all rooms, attics, basements, cellars, crawl spaces, safes, mail

receptacles, storage areas, containers, grounds, trash areas, garages and outbuildings

assigned to or part of the residence is located at 1212 W. Lincoln Park Drive; Decatur,

Illinois, including all vehicles, recreational vehicles and trailers parked on the premises.

       The property located at 1212 West Lincoln Park Drive in Decatur, Illinois, is a one-

story house with a covered front porch and a front door in the middle of the house facing

Lincoln Park Drive, with a window on both sides of that front door.

       Below is a photograph of 1212 W. Lincoln Park Drive; Decatur, Illinois.


                        1212 West lincoln Park Drive,




                1212 W Uncoln Park Dr
                Decatur, IL &2522.
            2:19-mj-07149-EIL # 1    Page 73 of 83



                                  ATTACHMENT A07
                                 Property to be Searched
           Northwest Mini Storage - Unit F19; 2330 IL Hwy. 121; Decatur, Illinois.

       The property to be searched (Northwest Mini Storage - Unit F19; 2330 IL Hwy.

121; Decatur, Illinois) is a storage unit identified as F19 within the Northwest Mini

Storage facility located at 2330 IL Hwy. 121 in Decatur, Illinois, and includes all parts

therein, including all rooms and all vehicles, recreational vehicles and trailers parked

therein.

       Below are photographs of the location of the Northwest Mini Storage facility

located at 2330 IL Hwy. 121 in Decatur, Illinois.
           2:19-mj-07149-EIL # 1   Page 74 of 83



                               ATTACHMENT A08
                             Property to be Searched
       Northwest Mini Storage - Unit A42; 2330 IL Hwy. 121; Decatur, Illinois.

       The property to be searched (Northwest Mini Storage - Unit F19; 2330 IL Hwy.

121; Decatur, Illinois) is a storage unit identified as A42 within the Northwest Mini

Storage facility located at 2330 IL Hwy. 121 in Decatur, Illinois, and includes all parts

therein, including all rooms and all vehicles, recreational vehicles and trailers parked

therein.

       Below are photographs of the location of the Northwest Mini Storage facility

located at 2330 IL Hwy. 121 in Decatur, Illinois.
         2:19-mj-07149-EIL # 1      Page 75 of 83



                                 ATTACHMENT A09
                                Property to be Searched
    Capitol Storage - Unit 190; 2225 J. David Jones Parkway; Springfield, Illinois.

       The property to be searched (Capitol Storage - Unit 190; 2225 J. David Jones

Parkway; Springfield, Illinois) is a storage unit identified as 190 within the Capitol

Storage facility located at 2225 J. David Jones Parkway in Springfield, Illinois, and

includes all parts therein, including all rooms and all vehicles, recreational vehicles and

trailers parked therein.

       Below are photographs of the location of the Capitol Storage facility located at

2225 J. David Jones Parkway in Springfield, Illinois.
         2:19-mj-07149-EIL # 1      Page 76 of 83



                              ATTACHMENT Al0
                            Property to be Searched
    Storage Masters West Main - Unit G7; 4710 W. Main Street; Decatur, Illinois.

       The property to be searched (Storage Masters West Main- Unit G7; 4710 W. Main

Street; Decatur, Illinois) is a storage unit identified as G7 within the Storage Masters

West Main storage facility located at 4710 W. Main Street in Decatur, Illinois, and includes

all parts therein, including all rooms and all vehicles, recreational vehicles and trailers

parked therein.

       Below are photographs of the location of the Storage Masters West Main storage

facility located at 4710 W. Main Street in Decatur, Illinois.
         2:19-mj-07149-EIL # 1        Page 77 of 83



                                 ATTACHMENT All
                                Property to be Searched
                      3808 Eagle Claw Drive; Springfield, Illinois.

      The property to be searched (3808 Eagle Claw Drive; Springfield, Illinois) and all

parts therein, including all rooms, attics, basements, cellars, crawl spaces, safes, mail

receptacles, storage areas, containers, grounds, trash areas, garages and outbuildings

assigned to or part of the residence is located at 3808 Eagle Claw Drive; Springfield,

Illinois, including all vehicles, recreational vehicles and trailers parked on the premises.

       The property located at 3808 Eagle Claw Drive; Springfield, Illinois is a tan, split-

level home with a front door in the center of the front of the house.

       Below is a photograph of 3808 Eagle Claw Drive; Springfield, Illinois.



                      3808 Eagle Claw Dr, Springfield,




             3808 Eagle Cla\l\1 Dr
             Sprh,gfielcl, il 62707
         2:19-mj-07149-EIL # 1       Page 78 of 83



                                  ATTACHMENT A12
                                 Property to be Searched
                            2595 Peru Road; Decatur, Illinois.

       The property to be searched (2595 Peru Road; Decatur, Illinois) and all parts

therein, including all rooms, attics, basements, cellars, crawl spaces, safes, mail

receptacles, storage areas, containers, grounds, trash areas, garages and outbuildings

assigned to or part of the residence is located at 2595 Peru Road; Decatur, Illinois,

including all vehicles, recreational vehicles and trailers parked on the premises.

       The property located at 2595 Peru Road; Decatur, Illinois is in a rural area,

approximately 400 feet south of the intersection of W. Rock Springs Road and Peru Road

in Decatur, Illinois. The property located at 2595 Peru Road; Decatur, Illinois, is a single-

story house with a driveway on the south side of the house.

       Below are photographs of 2595 Peru Road; Decatur, Illinois.
2:19-mj-07149-EIL # 1    Page 79 of 83



                     ATTACHMENT A17
                Property (Vehicle) to be Searched
    Dark Gray 2014 Chrysler 300, Illinois license plate V926743.
2:19-mj-07149-EIL # 1   Page 80 of 83



                      ATTACHMENT A19
                Property (Vehicle) to be Searched
    Tan 2007 Cadillac Escalade, Illinois license plate BH72076.
         2:19-mj-07149-EIL # 1       Page 81 of 83



                                   ATTACHMENT A28
                                 Property to be Searched
                           8070 1st Street; Harristown, Illinois.

       The property to be searched (8070 1st Street; Harristown, Illinois) and all parts

therein, including all rooms, attics, basements, cellars, crawl spaces, safes, mail

receptacles, storage areas, containers, grounds, trash areas, garages and outbuildings

assigned to or part of the residence is located at 8070 1 st Street; Harristown, Illinois,

including all vehicles, recreational vehicles and trailers parked on the premises.

       The property located at 8070 1 st Street; Harristown, Illinois, is a gray metal

building approximately 50 feet east of the intersection of Meridian and 1 st Street in

Harristown, Illinois. The property located at 8070 1st Street; Harristown, Illinois, has a

pedestrian-sized steel door near the western edge of the building with two large sliding

doors in the middle of the building facing 1 st Street.

       Below are photographs of 8070 1 st Street; Harristown, Illinois.
            2:19-mj-07149-EIL # 1    Page 82 of 83



                                  ATTACHMENT B
                               PROPERTY TO BE SEIZED

      1.      Books, records receipts, notes, ledgers and other papers relating to the
transportation, ordering, purchase and distribution of controlled substances, particularly
1narijuana;

       2.     Papers, tickets, notes, receipts, and other papers relating to domestic and
international travel;

       3.    Books, records, invoices, receipts, records of real estate transactions, tax
returns, bank statements and related records, passbooks, money drafts, letters of credit,
money orders, bank drafts and cashier's checks, safe deposit keys, money wrappers and
other items evidencing the obtaining, secreting, transfer, and/ or concealment of assets
and the obtaining, secreting, transfer, concealment, and/ or expenditure of money;

       4.     Electronic equipment, such as tablets, cellular or smart telephones,
electronic diaries and calendars, currency counting machines, telephone answering
machines, and related manuals, used to generate, transfer, count and or store the
information described in paragraphs 1-3, 5, 7, 14, and 15 herein, as well as tapes and discs,
audio tapes, and the contents thereof, containing the information generated by the
electronic equipment described in this paragraph;

       5.     Hard drive or any other electronic media storage device recording or
storing electronic surveillance video or audio;

      6.      United States currency, precious metals, jewelry, and financial instruments,
including stocks and bonds;

         7.    Photographs, including still photos, negatives, video tapes, films, electronic
images, undeveloped film and the contents thereof, slides, and in particular photographs,
etc., of co-conspirators, of assets, and or controlled substances;

      8.      Address and or telephone books, rolodex indices, electronic contact
records, and any papers reflecting names, addresses, telephone numbers, pager numbers,
fax numbers, email or other electronic contact information, and or telex numbers of co-
conspirators, sources of supply, customers, financial institutions, and other individuals,
businesses and institutions with whom a financial relationship exists;

       9.     Indicia of occupancy and or residency, rental and or ownership of the
premises, including but not limited to utility and telephone bills, rental, purchase or lease
agreements, and keys;
         2:19-mj-07149-EIL # 1     Page 83 of 83



       10.    Assets believed to have been purchased with drug proceeds, including, but
not limited to vehicles, motorcycles, precious metals, stocks, bonds, and jewelry;

      11.    Assets believed to have been used to transport drugs and drug proceeds,
including, but not limited to vehicles, recreational vehicles, and motorcycles;

      12.    Illegal controlled substances, including marijuana and cocaine;

      13.    Packaging associated with controlled substances;

      14.    Records or other documents pertaining to bank accounts in the name of
Courb1ey Tyler Johnson, Ivana Booker, Gabrielle Johnson, Timothy Ealey, Marquevin
Smith, Deandri Burton, Jennifer Fisher a/k/ a Jennifer Mann, Shannon Fisher, Kathryn
Kelsheimer, and Jackie Campbell, and other third parties;

      15.     Packaging, tracking information, and other documents pertaining to
deliveries or shipments of packages via express or priority mail or common carrier such
as United Parcel Service or Federal Express; and

      16.    Safes and other security boxes believed to be used to conceal assets, U.S.
currency, and personal identifying documents.
